Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.478 Page 1 of 74

 

Case#: 774045-18-0020

Recording: 01-05-18 Ist Meeting with LaTraile MCGOWAN
Date: 01:‘05/2018

Time: 4:20 p.m.

Participants: WALSH_. James

MCGOWAN, LaTrai|e
LNU [Last Name Unknown]_. BRITNEY

Transcribed by: Y. Becerra
Reviewed by: E. Palacios
Legend:
[] = Brackets are used 10 separate the transcriber`s!translator"s remarks

from the original words spoken.

[Ufl] = Unidentii`led, Unintelligible diction.

[PH] = Phonetic transcription.

[Sic] =The preceding is written intentionally or is copied verbatim from its original,
even if it appears to be a mistake

Case#: ?74045-|30(}20 Pagc l 0f`47
l{ecording: 0!-05-|8 lsi Mceling with l.a'l`rai|e McG()W/\N
`l`ranscribcd by: Y. liccerra

Rcviewed h}-': l~l. l’alacios

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.479 Page 2 of 74

 

NAM E

TRANSCR| PTION

 

WALSH:

Special Agent James Walsh, ATF. 'l`oday is l~`riday January iifth, two
thousand eighteen. The time is approximately four-twenty p.m. The
following will be a consensually monitored uh, conversation meeting
between LaTraile McGowan and a cooperating source. [Long pause
0:00:I9 to 00:02:23] [Noise in the background]

 

MCGOWAN :

[Addresses third party in the background] [Ufl]. [Noise in the background]
[Pause] Girl_. listen, [U;’l]. We need to taik. [Ufl] can you meet me
somewhere? Uh, l’m downtown, where you want to meet me at? [Pause]
Mm, just like four. Nah_. l don"t fucking take Percs. [Laughs] [Pause] Um,
damn, [Pause] [Voices in the background] it’s cool_. l guess, so, so, what
[Ur’l]. [Pause] Yeah. So um, okay, okay so wait, how much [U)'I]. [Pause]
So_. is it like, equivalent to? [I.aughs] l like [UfI]-[Pause] [Shuffling and
voices in the background] okay._ so which ones is the better ones?
[Laughs] [Pause] Right_. I’mjust say_right, my back is fucked up. Ijust
need like_. l"m breaking them in half when I need them. So it`l get a
thousands_. then I’rn just only gonna grab a couple_. so I can have them last,
cause I mean, l do need some first too. [Shut`iling in the background] How
much is that? Cause l’ll just grab like_okay. I"ll just grab_[Pause] I`Il
grab five of them. So where you want meet me at? Cause l gotta shower
and do all this shit, so I’m trying to meet you now_. cause I"m [Ur'l] my
homegirl. [Pause] Um, I"m at my mom"s house. l can meet you

like_[Voices overlap]

 

BRITNEY:

[Addresses McGowan] Tell him to meet you at your mom. [Voices

overlap]

 

 

MCGOWAN:

 

[Addresses third party in the background] On Apple.

 

Casc #: 774045- i 80020

Page 2 of¢l';'

Recording: 01-05-|8 lsl Meeting with l.a'l`rai|c MCGOWAN

‘l'ranscribed by: Y. Bcccrra
Reviewed hy: 1`{. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.480 Page 3 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Come to your mom. Come to your mom. [U#'I]. [Shut`fling in the
background}

MCGOWAN: [Addresses third party in the background] No, on Francis. [Voices in the
background] No. don`t come over there. [Voices overlap]

BRITNEY: [Scofi`s]

MCGOWAN: [Laughs]

BRITNEY: [Addresses McGowan] [Ufl], l gotta go [Ux’i]_[Voices overlap]

MCGOWAN: [Addresses third party in the background] Uh-uh, don’t come over there.
That’s what I"m trying to tell you. I got some_l’ll tell you in_it
personally, but don"t bring your ass over there. [Pause] Where you want_

BRITNEY: [Addresses McGowan] Bitch. This is the last thing l’m trying to do right
now. [Pause] [U/l].

MCGOWAN: [Addresses third party in the background] [Ufl]. Oh, you talking about
Clarks? [Pause] All right, all right_. bye.

BRITNEY: [Acldresses McGowan] Listen. Listen here, what_okay, so l got the
[Stutters]_this guy. Federal Agent calling me.

MCGOWAN: Yeah, he gonna call you. [Voices overlap]

BRITNEY Listen, asking me, it`l can meet-have a meeting with him.

MCGOWAN: Yeah,just all"s you need to cio-they meet with my mom_they met with
my dad, they met with my uncle [Ui’l]_. they met with everyone [Voices
overlap]

BRITNEY: [Ufl] you know, I work a lot of different hours_[Voices overlap]

 

 

Cast: #: 774045-|30{}20

Page 3 of47

Recording: 0|-05-18 lsl Mce!ing with LaTrai|e McGOW/\N

Transcribcd by: Y. Becerra
Reviewcd by: l-`.. Paiacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.481 Page 4 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: [Ufl]. [Voices overlap]

BRITNEY: I said l’d call him_. Monday and schedule something [Voices overlap]

MCGOWAN: Yeah. Honestly. he ain’t gonna [Ufl] but for you. you already talked to
him before so he ain’t flnna take nothing but_[Voices overlap]

BRITNEY: Who? [Voices overlap]

MCGOWAN: Detective Baker. this is the same dude that`s gonna talk to you.

BRITNEY: This is a Federa| Agent cause-[Voices overlap]

MCGOWAN: Yeah_. but he’s with Detective Baker. They gonna sit together and they’re
gonna_[Voiccs overlap]

BRITNEY: Oh. [Voices overlap]

MCGOWAN: Talk to you, is nothing different All"s they finna say is, they pulled up the
tapes of us all at the store. They just gonna ask you_. did you put that,
what’s its name, that ammunition and be like, "`No, I didn’t even know
there was any up there.” They ask because you didn’t know and I didn’t
know that that got bought. l bought it. So you ain’t finna get in trouble for
shit. [Voices overlap]

BRITNEY: Oh, no, I know this. l know this_[Voices overlap]

MCGOWAN: So, just tell them_[Voices overlap]

BRITNEY: l’m just trying to make sure that_[Voices overlap]

MCGOWAN: You ain’t gotta_[Voices overlap]

BRITNEY: We corroborate the same [Ur‘l]_[Voices overlap]

 

 

Casc #: 774045-| 8002(}

Page 4 of47

Recording: 01-05-18 lst Meeting with La'I`rai|c McG()WAN

Transcribed by: Y. Bcccrra
Revicwcd b_\': IZ. Paiacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.482 Page 5 of 74

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: J ust tell them that you didn’t know that that got put.up there, cause all I
said was. I don`t know about that. All`s l know is about my guns that they
wanted and l had my bullets in the box like they asked and they got all that
shit. So they don’t need to know_[Voices overlap]

BRITNEY: They did? [Voices overlap]

MCGOWAN: Yeah. They don`t_honestly_. don"t say much; don"t say shit to them, for
real, because they need to talk to my attomey. Like, they"re trying to talk
to you because you ain’t gotta have a lawyer or attorney yet. Cause you
ain’t even involved in this shit, for real.

BRITNEY: Right. [Voices overlap]

MCGOWAN: They just trying to fuck with you-[Voices overlap]

BRITNEY: I was just at the store with you. [Voices overlap]

MCGOWAN: Because they’re pissed right now that they ain`t find shit. They wanted to
find some shit in Bobby’s house. I’m telling you, like, them bitches, told
him that it was like, some drugs in the safe, they told him that that was
probably a safe. You know, whatever the fuck they told him to make him
look like the bad guy.

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: To take off the_[Voices overlap]

BRITNEY: He ain’t have shit there?

MCGOWAN: No. Bobby don"t_it ain’t never gonna be that. Like, if, never_[Voices

 

overlap]

 

Casc #: ?74045-18{}020

Page 5 of4'lr

Rccording: 01-05-|8 lst Mccting with l.a'l`railc McGOWAN

transcribed by: Y. tieccrra
Reviewed by: E. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.483 Page 6 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: This nigga_last time he went to jail was in nineteen-nighty-eight. He
ain`t trying to get caught the fuck up. Like, this nigga don’t be_half the
time this motherfucker was at work and then he-»[Voiccs overlap]

BRITNEY: What-[Voices overlap]

MCGOWAN: The shit that he got_. he don’t be trying_[Voices overlap]

BRITNEY: How long_[Voices overlap]

MCGOWAN: To distribute towards people. People be having shit for months. Hejust
puts up at somebody else’s house_. locked in a safe in the floor. [Voices
overlap]

BRITNEY: Right. His baby momma.

MCGOWAN: Exactly. They don"t fuck_-they not fmha come, you know what I’m
saying_[Voices overlap]

BRI'I`NEY: They don"t know his baby’s mom. [Voices overlap]

MCGOWAN: They ain"t worried about that Shit_. they just worried about_[Voices
overlap]

BRITNEY: He"s got how many~[Voices overlap]

MCGOWAN: But they only can fucking bust him for what they see-[Voices overlap]

BRITNEY: He got how many babies moms, though? Like for them to_[Voices
overlap]

MCGOWAN: Seven, eight1 l mean, eight. [Voices overlap]

 

 

C asc #; 774(}45- l 30020

Pagc 6 of4'l

Rccording: 0|-05-]8 lst Mccting with I,aTrai|e Mc(i()W/\N

Transcribed by: Y. Bcccrra
Rcviewed by: l-l. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 'Page|D.484 Page 7 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRIT"NEY: Seven_[Voices overlap]

MCGOWAN: [Ui’l]. [Voices overlap]

BRFHWEY: [UH]Rnthmntonanowitdowmtoone

MCGOWAN: NMLlmwndwy_mmkhupmmmnlhmam%nwpmmmnijmt
saying. that ain’t got shit to do with me.

BRITNEY: Right.

MCGOWAN: Like, l’m not trying to be funny_[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: But that ain’t got_the_[Voices overlap]

BRITNEY: Well, that’s the thing, girl_[Voices overlap]

MCGOWAN: The only thing they'°re asking me about is my guns. And all’s l’m here to
prove~[Voices overlap]

BRITNEY: [Ut'l]. [Voices overlap]

MCGOWAN: ls that them is my guns and l can have them. They’re mine, they"re legal.
[Voices overlap]

BRI'I`NEY: But listen, look here, and I get that, but listen_. I mean, it’s Federal_you
need to think about you and your kid. Dort’t_[Voices overlap]

MCGOWAN: Yeah. [Voices overlap]

BRITNEY: You know, like, you know what l mean_. all the other shit_[Voices

 

overlap]

 

 

Case #: 774045-| 80020

Page 7 of47

Recording: 0|-05-\8 lsi Mct:ting with LaTraile McGOWAN

Transcribcd by: Y. lict.‘crra
Revicwcd by: l"._ |’alacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.485 Page 8 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: But I’m not about to go in there and tell them-l can’t, the whole_is not
even thinking about me and my kid. Cause if I just tell them that my safe
got stole from this house, now I’m going down, because I just lied. I’m
facing ten years._ regardless, of lying.

BRITNEY: What. what do you mean? What do you mean? [Voices overlap]

MCGOWAN: My safe didn"t get took from Bobby"s house_. member? My safe got took
from Bobby"s house.

BRITNEY: Right.

MCGOWAN: I told them my safe got took from here.

BRITNEY: From your mom"s? [Voices overlap]

MCGOWAN: That"s the only lie I’m telling. My gun got stole. My keys got stole.

BRITNEY: Right.

MCGOWAN: The girl stole my shit. l gave_[Voices overlap]

BRITNEY: They got speculation though_. l think that they, they think that you bought
them for-[Voices overlap]

MCGOWAN: Right. Exactly, but if that"s a whole thing is they’re mine. They’re mine.
That"s my nigga, you can’t say that those arc for him if they bought
them-picked up my guns from here, where they"re registered at. So they
pissed. [Laughs]

BRITNEY: Yeah. [Voices overlap]

 

 

Casc #: 774045-18{)020

l’age 8 of4'!

Recording: 01-05-18 lst Mccting with l.a`l`raiie McGOWAN

'I`ranscribcd by: Y. Bccerra
Rcvicwcd by: l"l. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.486 Page 9 of 74

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Cause I gave them my guns without even like having a_it ain’t no
problem, because I’m not hiding anything I want you to find my gun that
got stolen. You want my other guns? Okayi here they go, but that’s not
gonna solve you finding the gun that got broke_my house got broken
into. And all’s they been talk to my parents, they bust in Bobby’s house
because, girl. they trying to use the guns as a cover-up for a drug raid.
Ain’t nobody stupid. They’re just using_they"re just trying_they’re
not_and if I’m not giving them Bobby"s name and number because they
can find it. They"re just trying to fucking harass me. That is_l don’t have
to answer no questions about Bobby.

BRITNEY: Well and I_. I get that. LaTraile, to be honest, l think that they know more
than what you think they do.

MCGOWAN: They probably do_. but ain’t nothing really to know. Because like I said,
like_. I ain’t never sold no_you know what l`m saying? [Voices overlap]

BRITNEY: No. [Voices overlap]

MCGOWAN: l ain’t did nothing. Like, if they wanna_[Voices overlap]

BRITNEY: You have no record.

MCGOWAN: They-right And that’s the thing_. and they’re_if they wanna tell me that
1 couldn’t buy the guns, they see the whole tapes, though. They never seen
him give me money or nothing So right now alI’s they got is that that’s
your boyfriend and he was at the store.

BRITNEY: All right [Voices overlap]

MCGOWAN: But they can’t_[Voices overlap]

BRITNEY: So then they never seen that money that he_[Voices overlap]

 

 

Casc #: 7?4045- l 30020

Pagc 9 of¢l',lr

Recording: 0|-05-|8 Ist Mccting with l.a'l'raile McG()WAN

'l`ranscribed hy: Y. Becen~a
Rcvicwcd b_\-': E. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.487 Page 10 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: No! [Voices overlap]

BRITNEY: They never see you-him giving you money. [Voices overlap]

MCGOWAN: No. [Voices overlap]

BRITNEY: For the bullets or the gun?

MCGOWAN: No, no. None of that. They-l think they have all the tapes, bro. Like,
lis_[Voices overlap]

BRITNEY: And they didn’t see him give you money? [Voices overlap]

MCGOWAN: No. No. That"s what l_you_remember we never gave_he never gave
me the money there. He gave it to me way up at the-Iike, before
we_one time he gave it to me before we walked in the store. [Voices
overlap]

BRITNEY: See, I thought for the bullets, he gave it to you at the, by the gun counter,
no?

MCGOWAN: No. l-Iell fucking, no! Cause I knew they had cameras. I knew what the
fuck it was. Bro, they didn’t even see me bent-I had bent down and had
put the money in my pocket because l was getting my Chapstick out. So it
looked like I was getting my fucking Chapstick out my pocket.

BRITNEY: When did he give you the money'?

MCGOWAN: Exactly. Bitch. he gave, he gave it to me then. Hejust didn’t give it to me
out in public. We walked the fuck_[Voices overlap]

BRITNEY: And_[Voices overlap]

MCGOWAN: Away. [Voices overtap]

 

 

Case #: ??4045-180020

Page lO of47

Recording: 0]-05-l8 lst Mccting with La`l`raiie MCG()WAN

'l`ranscribcd by: Y. Bcccrra
Reviewed by: I-l, l’a|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.488 Page 11 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: We were in the store when he gave it to you? [Voices overlap]

MCGOWAN: Yes, bro. They only got [U!I] right there at the gun, you know what I’m
saying?

BRITNEY: That`s where they got the cameras? [Voices overlap]

MCGOWAN: And they only see me_. me walking out the Store with my guns. Just y’all at
the store with me. And that"s the gun that got stolen_[Voices overlap]

BRITNEY: When did he give it to you? I didn`t even_[Voices overlap]

MCGOWAN: Exactly. He gave_-when I bought any other guns, he gave the money to
me in the car so they can’t prove that.

BRITNEY: Right.

MCGOWAN: So theyjust like, assuming that he talked me into doing it, but they’re my
guns and that`s my boyfriend.

BRITNEY: Right.

MCGOWAN: So they looking at me like, why she won"t tell us about him‘? Because like
they already, you know what I"m saying? l was just trying to direct him,
direct the officer on him because of the drugs situation not cause of the
guns-[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: Like_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

 

 

Case #: 774045-|8002(}

Pagc l l of47

Recording: 0|-05-18 ist Mccting with La'l'rai|e McGOWAN

transcribed by: Y. Bcccrra
Rcvicwcd by: E. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.489 Page 12 of 74

 

MCGOWAN: I’m not worried about that, because he ain’t-he didn’t steal my gun, like
no matter what, my lawyer"s is gonna be like_. she reported her gun like it
was, she supposed to. You"re harassing her because of what? Like_.
anybody can come to the Store with me. If he. you, you know what I’m
saying? If_. if they don’t have the legit proof Iike, `“`Oh_. he told me to buy
the guns, like. . And then plus like. l told [Ufl] l was going to the gun
range._ they can`t really say shit. Iike~_[Laughs]

 

 

 

 

BRITNEY: LaTraile._ you shouid’ve never bought more guns for him_[Voices
overlap]

MCGOWAN: I know. You already know, I know. You know I’m pissed the fuck off
right now. So I’m just trying to calm myself the fuck off_[Voices
overlap]

BRITNEY: You regretting it, huh‘? [Voices overlap]

MCGOWAN: Bitch, regretting it. what? l_he’s heard every fucking thing. I-Ie’s been all

type of bastard_. but he’s feeling horrible right now. So I’m trying to get
myself motherfucking calm, cause bitch, I’ve been having contractions.
Cause I will go_l`m ready to go the fuck off. All’s he need to do right
now, cause I’m pissed off, is get my motherfucking lawyer, because my

uncles~[Voices overlap]

 

 

 

 

 

 

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: And all them are already attorneys so they already shutting their shit
down.

BRITNEY: Right. [Voices overlap]

Casc #: 774[)45-| 80020 l’agc 12 of4?

Recording: 01-05-18 [st Mceting with La'I`raile McGOWAN
`l`ranscribcd by: Y_ Beccrra
Reviewed by: l~f. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.490 Page 13 of 74

 

MCGOWAN:

Because they already talked to my uncles before they came to my mom’s
house for the guns. 'l`hat’s why my uncle brung me to City Hall, cause he
didn’t want them fucking with me. They weren’t gone fuck with me if l

was with him_. cause he used to be their boss.

 

BRITNEY:

Right.

 

MCGOWAN:

So they`re like_. "‘Oh. we need to talk to your uncle."" So when I getting in
my uncle’s car, cause we’re coming here__ the police officer following us
here. I called Bobby. like, you know what I`m saying, they finna come
pick up my guns. So, in the conversation_. you better do whatever the fuck
you need to do, cause I ain’t at the house and I got shit to do. I’m doing
what I’m supposed to do; I ean`t fucking heip you at this point. They raid
your shit like l’ve been telling you they`re gonna do_cause he wouldn’t
listen to me and that shit was pissing me off. l kept telling him, “Bobby, if
they_"` that"s why l moved those guns because l kept saying, dude, if this
mother_if these-if they can come in this house [Ur'l]. He arguing me up
and down. bitch, for the past days. And I’m like, you think I’m stupid,
bro? They is finna come in this bitch, because they think you selling
drugs, I’m avoiding talking about you, you know what I’m saying? Like,
they keep questioning me. I’m not about to keep answering questions they

know they making me nervous.

 

BRITNEY:

Right. Right.

 

MCGOWAN:

They feel any suspicion, this is a fucking gun! They’re going to fucking

raid your shit. you’re a felon. They’re gonna raid you.

 

 

BRITNEY:

 

What all did they say to you? Did they say like if you do this and this_.

they_[Voices overlap]

 

Case #: ?74045- l 80020

I’age l3 of¢t')'

Recording: 0[-05-18 lst Mecting with LaTraile Mc(}OW/\N

transcribed by: Y. Beccrra
Reviewed by: }-j. Palar:ios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.491 Page 14 of 74

 

MCGOWAN:

They ain’t say nothing. No. Only thing they told me, the only_. literally,
only_they ain’t read off my rights, they can’t arrest me, cause I ain’t did

nothing.

 

BRITNEY:

Right.

 

MCGOWAN:

Only thing, they just told my mom when we was arguing, they try to take
my guns. My mom said_. "‘Well_. does she need an attomey?” He said,
"‘Yeah.” He says that he wants_he’s gonna press um, he’s trying to press
charges on me for buying the rifle bullets. but it’ll just be a fucking
misdemeanor not a fucking felony. But if that does happen, God forbid,
that"s the only charge I’m hicking facing right now because right now they
can’t prove my guns is at the house like they supposed to be. They
could_they supposed to be looking for a missing gun. Like_[Voices

overlap]

 

BRITNEY:

They can’t prove that you bought them from Bobby.

 

MCGOWAN:

Exactly. So, right-that’s why they don"t have-they’re so pissed off,
they’rejust trying to find any reason to charge me. Cause they trying to

get to Bobby and I’mjust like, whatever the fuck y"all talking about.

 

BRITNEY:

LaTraile. [Voices overlap]

 

MCGOWAN:

And I’m pissed off because like. what the fuck am l [U!I] supposed to do?
I can"tjust be like, ""Oh! Yeah, my boyfriend Sells drugs!" Like, bitch, I’m

gonna go down with him! [Voices overlap]

 

BRITNEY:

That’s [Ui'I]_[Voices overlap]

 

 

MCGOWAN:

 

Like, what the fuck! Like um, I’m not about to say none of that. At this

point it ain’t_this ain"t no fucking game.

 

Casc #: 7'?4045-] 80020

l’age 14 01`47

Recording: Gl-t}S-IS lst Meeting with l,a'l`rai|e McG()W/\N

Transcribcd by: Y. Becerra
Revicwcd by: l-l_ Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.492 Page 15 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: No.

MCGOWAN: For the sake of my kid._ I need to stick to what the fuck my story is because
ifl don"t_._ l`mma be fucked up.

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: For real_. like_. and I, and I_. l can’tjust sit_l, l"m_what I"m so upset
about is, I reported my gun like I was supposed to and itjust opened up a
can of fucking bullshit, bro. Like_[Voices overlap]

BRITNEY: Got the ATF on it_[Voices overlap]

MCGOWAN: What the fuck was l supposed to do?

BRITNEY: Well, you had to report it. [Voices overlap]

MCGOWAN: And now I feel bad that I did that because_and now I feel like his house
then got raided and everything because ofme. You know?

BRITNEY: [Noise in the background] Traile_. don’t_no, listen here, you need to think
about you and yourself right now, don`t even_[Voices overlap]

MCGOWAN: And l told him, l told him like_. "‘You pissed me off because I told your
ass_. I trusted you."` l said_. "‘I told your ass already."` Oh_. l have to fucking
meet this dude, bro.

BRITNEY: Listen_. you told him what‘? That don’t_listen here, you told him_you
told who what?

MCGOWAN: No, I didn"t tell nobody shit. bro. l ain’t been talking to nobody. [Voices
overlap]

BRITNEY: You said you told Bobby_no, you just said you told Bobby what?

 

 

Ca_se #: 7?4045-18{}020

Pagc 15 o|`47

Rccording: {}l-{}S-lS lst Mceting with lia'l`rai|c MCGOWAN

'l`ranscrihcd by: Y, Beccrra
Rcvicwcd by: li. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.493 Page 16 of 74

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Ijust told him, like, I"m pissed the fuck off, you know what I’m saying?
Likeq I’m mad because if you hadn’t [Ufl] my keys, it would’ve never
gotten stolen.

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: If l wasn"t hanging out with your bitch-ass cousins, like, I’m just pissed
about a lot of shit. My keys got stolen cause I was being careless, thinking
l could leave my purse in the car-_[Voices overlap]

BRITNEY: Like, you should’vejust been done with the three-eighty for you and the
nine for him. [Voices overlap]

MCGOWAN: Yeah. And l told him that. And l told him that. Now l’m pissed the fuck
off because after we, we_[Voices overlap]

BRITNEY: You bought two more after that.

MCGOWAN: Exactly. And then_you know they fucking asking twenty-one
motherfucking questions And they can’t get me for any of that because
they’rejust like, "`Well` she can still buy it.” It’s uh, but it looks like l’m
buying them to shoot up somebody or some retaliation shit. Cause they
can’t tell me how many guns l can still have, but it just seems like, it just,
like I told him, it made no sense tojust buy all them at once.

BRITNEY: No_. you should`ve bought the three-eighty_[Voices overlap]

MCGOWAN: l-le should`ve listen to me. [Voices overlap]

BRITNEY: And the nine for him_[Voices overlap]

MCGOWAN: He should`ve fucking listen to me. Now he_[Voices overlap]

 

 

Casc til 7'?4045-180020

l’age 16 ot`47

Recording: 01-05-18 lst Meeting with LaTrailc McGOWAN

Transcri bed by: Y. Bcccrra
Reviewed by: F.. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.494 Page 17 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: And the three-eighty_[Voices overlap]

MCGOWAN: Feeling stupid, cause this shit is backfiring and I’m going the fuck off
because I told him_[Voices overlap]

BRITNEY: Well_. cause he knows he_[Voices overlap]

MCGOWAN: This shit is gonna be on fucking me. And_. and like, not even, just the
worst part gonna be on him because he gonna be fucked up because
there’s a whole bunch of other shit they on. Bobby just put_l’m_. what I
say tossed all his shit. changed his number_[Voices overlap]

BRITNEY: Well he, he knew_[Voices overlap]

MCGOWAN: Bro, he ain’t touching shit. [Voices overlap]

BRITNEY: He ain’t buy no gun. He knew that he had a record. [Voices overlap]

MCGOWAN: This nigga know_exactly. And they know that shit so what l say_l told
him if you fucking_[Voices overlap]

BRITNEY: And they know that you know that. [Voices overlap]

MCGOWAN: Make a move at the house [Ui'l]_[Voices overlap]

BRITNEY: And they know that you know that. That`s what [U)“I]_[Voices overlap]

MCGOWAN: Exactly_. that"s what they"re trying to bust me at. [Voices overlap]

BRITNEY: Yeah.

MCGOWAN: That’s what-if they had the proof, they can do that, then they can do it.

 

So bitch, l don’t be talking on my phone-[Voices overlap]

 

Casc tit ';"?4{)45-181)020

Page 17 o|`~'l'l

Recording: 0|-05-18 lst Meetiiig with LaTraile Mc(jOWAN

Transcribcd by: Y. Becerra
Reviewed by: F.. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.495 Page 18 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Do they know that you know about his. . .'?

MCGOWAN: No, cause l don"t know about it. I didn"t know about that, member? They
never asked me. So_[Voices overlap]

BRITNEY: About his record?

MCGOWAN: No, they didn’t. So. don’t_[Voices overlap]

BRITNEY: They didn’t ask you that?

MCGOWAN: Nope. So. I can already tell my lawyer like. ""'l`hey didn’t ask me that. So
they can’t tell_say that I can’t be around my boyfriend.” [Voices overlap]

BRITNEY: Yeah.

MCGOWAN: What if Britney had one and l didn`t know? That’s my friend,
like_[Voices overlap]

BRITNEY: When did he, when did he go to prison? I think [U!I]_ [Voices overlap]

MCGCWAN: Yeah_. that"s in nineteen-ninety-eight.

BRITNEY: Nineteen-ninety-eight.

MCGOWAN: [Ur‘I]-[Voices overlap]

BRITNEY: How long did he do?

MCGOWAN: Girl, probably like four years.

BRITNEY: For what? Guns?

 

 

Casc #: 7?4045-180020

Pagc 18 of 4?

Rccording: 01-05-18 |st Meeting with La`|`rai|e McG()WAN

Transcribed by: Y. Beccrra
Revicwcd by: li. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.496 Page 19 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Uh, no. Not even for that. He left his friend"s house and he had some pills.
Yup, left his friend’s house_they were watching his friend that got
raided.

BRITNEY: And he_[Voices overlap]

MCGOWAN: And you know why they watching him? Because he"s still hanging around
the same motherfuckers! So now. I"ve been_. I shut all the shit down. Don’t
call my nigga`s phone, don’t call my shit-[Voices overlap]

BRITNEY: Right. Right. Right. [Voices overlap]

MCGOWAN: Like, l"m serious fuck, bro._ I’m finna have a fucking baby, bro. Like,
don’t play with me like that. n

BRITNEY: Right.

MCGOWAN: I’m pissed off. I told him` if I have this, I’m seriously_. you don"t
understand like_. I’m in_and he was like, "`l’m not gonna put you in_” “I
know that_"' [Voices overlap]

BRITNEY: Listen_[Voices overlap]

MCGOWAN: "‘And that wasn’t your intention, but bro, I’m finna have a whole fucking
baby. Ain’t nobody going tojail for you." [Voices overlap]

BRITNEY: Do you think that the limelight will be off of you if you just said like, you
know, that you did buy for him?

MCGOWAN: No.

BRITNEY: No?

 

 

Case #: 774045-180020

l’agc 19 01`47

Recordirtg: 01~05-18 [st Meeting with l.a'l`raile McGOW/\N

`l`ranscribcd by: Y. Bccerra
Revicwed by: F.. Pa|acios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.497 Page 20 of 74

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Because that"s illegal, you can’t do that. So they’re gonna_that’s the
whole thing is they want me to_[Voices overlap]

BRITNEY: Yeah but that"s the thing_. they will probably work_[Voices overlap]

MCGOWAN: They want me to_[Voices overlap]

BRITNEY: A deal with you. I guarantee you, girl.

MCGOWAN: But if they_if I do that_. do that then l`m fucked because he’s gonna be
fucked. They’re gonna take him down for that shit because they gonna be
like_. you knew you were just using a young, simple. you know_[Voices
overlap]

BRJTNEY: But what would he go down. what would he go down for?

MCGOWAN: l mean_. I don"t know. But realistically. I’m not about to tell them like_. I
bought them for him. Because l don’t give a fuck if they told me l bought
them for him or not; them bitches` mine. So, and as long as l. as far as l
know, Bobby never was out here with them guns. Like, he let me have
possession of them bitches.

BRITNEY: Mm. [Voices overlap]

MCGOWAN: Only time he touched them bitches when we on New Year’s and we shot
them bitches together.

BRITNEY: Right.

MCGOWAN: He don`t__ you know what I’m saying? l-Ie respected that. He was never

 

using them for nothing. So he respected_them bitches ain`t even have the

clips in them, you know what l’m saying_. like_[Voices overlap]

 

Casc #: 774045-180(120

Pagc 20 of4'r'

Recording: 01-05-|8 lst Mceting with l.aTrailc Mc(]()W/\N

Transcribcd by: Y. Bcccrra
Rcvicwcd by: l'f. Pa|acios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.498 Page 21 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: He respected. That Was never the intention. The shit just went leli because
I had to report my gun stolen.

BRI'I'NEY: Mhm[Voices overlap].

MCGOWAN: They would’ve never even started fucking with him.

BRITNEY: Yeah.

MCGOWAN: And that"s fucked up_. because I’m not trying to be funny, but if I was
white, you know what I’m saying, they wouldn`t be on that shit. They
been stereotypng me since. And then they see who my uncle is, they try to
likes play this nice game. And then they try to like. bro, I’m not-[Voices
overlap]

BRlTNEY: I told you that [Utl] again [Voices overlap]

MCGOWAN: Yeah, l’m not_[Voices overlap]

BRITNEY: [Ur'l] you friend [Ui'l]; it`S a strategy. [Voices overlap]

MCGOWAN: I’m not with that shit_. bro. And I’m not with that shit because l, like l said,
I know I ain’t did nothing wrong and I ain’t committed no crime. I don’t
ever even involve myself in that shit like that_[Voices overlap]

BRITNEY: Oh. [Voices overlap]

MCGOWAN: So, it’s like me buying the gun, like, okay, motherfuckers buy guns all the
damn time.

BRITNEY: Right. [Voices overlap]

 

 

Case #: ?74045-180020

Page 21 01`4?

Rccording: 01-05-18 lst Mecting with [,aTrailc Mc(j()WAN

'l`ranscribed by: Y. Bccerra
Rcviewed by: E. Palacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.499 Page 22 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: And don"t get they privacy invaded whether they boyfriends stay with
them or not. That"s not your goddamn fucking business

BRITNEY: Right. [Voices overlap]

MCGOWAN: Now it`s your fucking business because my gun gone got stolen-[Voices
overlap]

BRITNEY: But they know. but they know you live with Bobby?

MCGOWAN: No. They don’t. They know I live here-[Voices overlap]

BRITNEY: Oh. [Pause] Oh.

MCGOWAN: They don"t know any of that. They just know he my boyfriend and seen
him at the store with me. And l said l was out shopping, cause l was.
[Chuckles]

BRITNEY: Right.

MCGOWAN: Like, the only thing-[Voices overlap]

BRITNEY: You don’t think you should move your shit back here and actually like,
live here‘? [Voices overlap]

MCGOWAN: My shit"s still here. l still have my shit here. [Voices overlap]

BRITNEY: Your bedroom shit?

MCGOWAN: Yup. Like, l never had a bedroom. That’s the whole thing-[Voices
overlap]

BRITNEY: Oh. [Voices overlap]

 

 

Case #: 774045-18002(}

Pagc 22 ol'4')'

Recording: 01-05-!8 151 Mceting with LaTrailc Mc(iOWAN

`l`ranscribcd by: Y. Bcccrra
Revicwcd by: E, Palacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.BOO Page 23 of 74

 

I only had-so they can’t prove that. All my stuff is still downstairs like l

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN:
was stiil stay here.

BRITNEY: Oh, you [U)'I]. [Voices overlap]

MCGOWAN: Yeah, but they can’t say I told them that I stay at my boyfriend’s or my
friend’s house [Ufl]_. cause I can. They can’t tell me I can’t stay the night.

BRITNEY: Right.

MCGOWAN: As long as them guns ain’t at his house, they can’t tell me where the fuck I
can, can’t go. Cause they_just cause my nigga a felon don`t mean l can’t
date him. l just can’t have my shit around him. They know that, they know
that l know that on the low. But_[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: The whole thing is they can’t catch me! So if they don"t have no proof it’s
like, just cause l_-[Voices overlap]

BRITNEY: See_. I"m glad you moved those guns.

MCGOWAN: Oh_. I knew to move them! I knew_[Voices overlap]

BRITNEY: [U!I]. [Voices overlap]

MCGOWAN: What the fuck they were gonna do. I kept telling Bobby that. He_[Voices
overlap]

BRITNEY: That’s [U)'I]. [Voices overlap]

MCGOWAN: Didn`t listen to me and it pissed me off because I just had-_God kept

 

making me_[Voices overlap]

 

Case #: 774045-180020

Page 23 off-17

Recording: 0|-05-18 lst Meeting with [..a'i`railc McGOW/\N

Transcribcd by: Y. Becerra
Rcvicwed by: li. Palacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.501 Page 24 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Did you bring_you brought them over here.

MCGOWAN: Have these dreams.

BRITNEY: You brought them here‘? Without_Bobby_[_Voices overlap]

MCGOWAN: Yeah, Bobby wasn’t with me. Ooh, Bobby dropped me off for my
interview_-[Voices overlap]

BRITNEY: Okay. [Voices overlap]

MCGOWAN: But l had my clothes with my book bag and eh_. just happen to have the
guns in there. But when he took the book bag, like, my clothes was still in
there. My mom was like, “This book bag been here.” My mom had_l
already had dropped the guns off_. went and talk to the detective, my mom
in here getting my [Ufl]. The guns had already been put up. So by the time
they came, when I got in the car_. l called my mom and said, put them
bitches up like they was_you know what I"m saying?

BRITNEY: Like they been here.

MCGOWAN: And uh. we on our way.

BRITNEY: [Ui'l]. [Voices overlap]

MCGOWAN: And I"ll let you know when I’m outside She said_. "'Okay.” Cause, the
fuck, they can’t do shit. Like-[Voices overlap]

BRITNEY: Yeah. [UII] smart [Ui'l]_[Voices overlap]

MCGOWAN: And then they didn"t tap our line or nothing like that yet, because they
already been raided so_-[Voices overlap]

BRITNEY: l don’t think they can, legally, anyways_[Voices overlap]

 

 

Casc #: ?74045-!80020

Pagc 24 of 47

Rccording: 01-05-|8 lst Mecting with l.a'l`railt: McG()W/\N

transcribed by: Y. Bccerra
Reviewcd by: F.. Palacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.502 Page 25 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: No~[Voices overlap]

BRITNEY: Tap the lines. [Voices overlap]

MCGOWAN: They have to have a certain_they have to do. they_[Voices overlap]

BRlTNEY: And they can`t use that against you in court. [Voices overlap]

MCGOWAN: Well, you know._ they not finna find shit, though. Neither, neither one of
our phones_. because iftbey looking for drugs they ain’t gonna figure that
out with me. [Voices overlap]

BR]TNEY: You don"t think he should move his shit from his baby mom’s house? You
don`t think he should move his shit to his baby_. from his baby mom"s to
somewhere else?

MCGOWAN: I talked to him about it. I don’t think so, cause she does, she-[Voices
overlap]

BRITNEY: They’re not gonna [Ufl]_[Voices overlap]

MCGOWAN: They’re not [Utl]. None ofthem are all_all of them are all white and just
kinda poor trashy_[Voices overlap]

BRITNEY: l-le"s, he’s got a white baby’s mom?

MCGOWAN: Girl, all his baby mommas’ is white besides two. l_and then me. Hc
don"t fuck with Bobby"s kids_[Voices overlap]

BRITNEY: Who’s the kids._ who’s the kids [Ufl] to this one? [Voices overlap]

MCGOWAN: The kids, like, they’re all likejust_[Voices overlap]

 

 

Casc #: 774045-180020

Page 25 ol`47

Recordirtg: 0l-05-l8 lsi Mecting with l,aTrailc Mc(}()WAN

Transcribcd by: Y. Becerra
Reviewed by: E. Palacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.503 Page 26 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: ls that the one that_»was at the house that answered the door? What’s his
name?

MCGOWAN: Nah,

BRITNEY: No?

MCGOWAN: Uh-uh. These two are like his little mixed little pretty little girls. Yeah, the
two little pretty girls, [Ui‘l] their mom-[Voices overlap]

BRITNEY: [U)’l] that’s a boy that was there.

MCGOWAN: They’re mom does_uh-uh. They all stay in separate houses. Like, he got
four kids with his ex~wife. He got two with the, with the-[Voices
overlap]

BRITNEY: The one_the two girls. [Voices overlap]

MCGOWAN: Light skin. The two pretty girls that you was [U)'I]_[Voices overlap]

BRITNEY: Yeah. Okay. [Voices overlap]

MCGOWAN: Them pretty, they pretty as hell. [Voices overlap]

BRITNEY: Yeah.

MCGOWAN: And then he got one with the um, Erika. He got two with_[Voices
overlap]

BRI'I`NEY: Who, who’s living at the hotel?

MCGOWAN: The ratchet one that I always get into to--[Voices overlap]

BRITNEY: The ratchet_. white‘?

 

 

Casc #: 774045~180020

l’agc 26 01`4?

Recording: Ul-OS-lS lsi Mceiing with [.aTrai|c Mc(i()WAN

transcribed by: Y. Becerra
Reviewcd by: E. Patacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.504 Page 27 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Bitch, mixed. She ain’t white either_. bitch, They-all of them either white
or fucking one ofthem mixed, and two of them black and [Ufl]_[Voices
overlap]

BRITNEY: The one"s white. though, with the two little girls?

MCGOWAN: Mhm.

BRITNEY: Oh.

MCGOWAN: But she working at Texas [PH] [Ufl]. She a manager. Like, ain’t none of
his baby mommas’ ever been in trouble. They have no reason to direct,
you know what I’m saying?

BRITNEY: They’re not gonna lean like, they’re not gonna go question them-[Voices
overlap]

MCGOWAN: They don"t need to do all that because what_. what they-now they’re just
harassing him. That"s illegal, they can’t keep harassing him if they ain’t
found shit.

BRITNEY: Yeah. Yeah.

MCGOWAN: It’s like they_-if, if he got_[Voices overlap]

BRITNEY: Girll [Voices overlap]

MCGOWAN: Proof, ain’t none of them cars in his name, but his truck, girl.

BRITNEY: Whose name are they in? They’re not in his name, huh?

MCGOWAN: l-iis baby momma. They been already called them-[Voices overlap]

BRITNEY: That’s what I’m saying, thought [Voices overlap]

 

 

Casc tit ?74045-180020

I’age 27 ol`47

Recording; 01-05-18 lst Meeting with La`l`raile MCG()WAN

Transcribed by: Y. Bcccrra
Rcvicwcd by: F., Pa|acios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.505 Page 28 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Yeah_. they’re-but_[Voices overlap]

BRITNEY: They’re gonna lean-[Voices overlap]

MCGOWAN: That’s her car. She was_. she already told them._ "That’s my car.""

BRI'I'NEY: So they’re not gonna go there and question her?

MCGOWAN: No, they already-she_yeah, they already_-she, he already been through
this [Ufl]»_[Voices overlap]

BRITNEY: That"s what I’m saying, his car is registered in his baby’s mom_[Voices
overlap]

MCGOWAN: Yeah. [Voices overlap]

BRITNEY: Where his shit`s at.

MCGOWAN: Yeah. No_. list_[Voices overlap]

BRITNEY: They’re gonna link_[Voices overlap]

MCGOWAN: They’re, no, they`re not gonna link it to_cause he ain’t, he ain’t_[Voices
overlap]

BRITNEY: [Ufl]. [Voices overlap]

MCGOWAN: l-Ie ain’t keeping all his shit there either. Bobby ain’t-[Voices overlap]

BRlTNEY: Oh. [Voices overlap]

MCGOWAN: [Ur‘l]. He"s not supposed to tell me every move because if they question

 

me and put me on a lie detextor [sic]_. lie detector test, what the

fuck_[Voices overlap]

 

Case #: 774045- l 8002(}

Page 28 rif-47

Recording: 01»05-18 lsi Meeting with [.a"l'railc Mc(`rOWAN

`l`ranscribcd by: Y. Beccrra
Reviewed by: l~`.. Palacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.506 Page 29 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: They can’t use that against you either. [Voices overlap]

MCGOWAN: Right. but what the fuck_[Voices overlap]

BRITNEY: [Ufl]. [Voices overlap]

MCGOWAN: Like he don`t_. I"m not involved in that cause I don’t fucking do what,
whatever he do with that drug shit. that’s what the fuck he do. l ain’t
touching shit. [Voices overlap]

BRITNEY: Right, right. [Voices overlap]

MCGOWAN: So, and I told him that. I don’t fuck around with [UII]_[Voices overlap]

BRITNEY: So he tells you minimal, basicatty.

MCGOWAN: Reallyl Yeah! And l don’t even think that"s all the complete truth, you
know?

BRITNEY: Right.

MCGOWAN: Because motherfuckers be trying to sugar coat shit. Oh, shit-[Voices
overlap]

BRITNEY: Okay. [Voices overlap]

MCGOWAN: That dude was supposed to be meeting me_. remember. l gotta fucking run

 

up here and get-grab that shit. [Pause]

 

Ca_sc #: 7?4045-180020

Page 29 ol`47

Rccording: 0|-05-18 lst Mccting with l.a`l`railc McG(_)W/\N

transcribed by: Y. Becerra
Reviewed by: E. Pa|acios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.507 Page 30 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Oh my God, these girls from work_. they want me to go to the [Pause] eeh.
[Laughs] Girl. I"m in a mess. I`m still in my work clothes and I’m so tired.
[Pause] [Sniffs] And Chuck text me_. I’m busy at the moment, please text
me. l-le thinks l’ve been with you. That"s why l said I gotta come over.
That’s why I sent that screen shot, so he think like, cause you said call me,
like, I couldn"t tell him [Whispers] [Ufl].

MCGOWAN: No, don’t tell him that shit. This ain’t [Ufl]_[Voices overlap]

BRITNEY: No, I’m not telling him none about none of this!

MCGOWAN: Right. [Voices overlap]

BRITNEY: I’m just saying, l told him l was over here with you. I ain’t tell him l was
with Misty and Erin [PH] from work.

MCGOWAN: Oh. Let me call this dude, cause if he out there waiting for me, bitch,
[Laughs] we gotta fucking pull up on him.

BRITNEY: What? We_[Voices overlap]

MCGOWAN: We gotta pull up at a gas station.

BRITNEY: [Ui'l].

MCGOWAN: It’s up the street.

BRITNEY: [Ufl]. [Long pause from 00:23:52 to 00:24:16} [Dialogue resumes at
00:24:16] [Sniffs] Girl, I wish you had never bought those guns for him.

MCGOWAN: How do you think l feel? [Voices overlap]

BRITNEY: None, none of this would be going on. [Voices overlap]

 

 

Casc #: 7?4045-180020

Pagc 30 off-17

Rccoi'ding: 01-05-18 lst Mceting with l.al`raile McG()WAN

`l`ranscribcd by: Y. Bcccrra
Reviewcd by: li. l’alacios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.508 Page 31 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: How do you think l feel? l feel, I’m like, "Oh! This is a slap in the face."'
This is exactly why l told myselfl shouldn’t have. So I’m all, Ijust been
chewing him out_. girl_. cause I"m upset. [Telephone rings in the
background] [Voices overlap]

BRITNEY: l-lindsight twenty-twenty. [Cellphone ringtone in the background]

MCGOWAN: I’m upset-[Voices overlap]

BRITNEY: lt’s like, itt [Ui'l] one_[Voices overlap]

MCGOWAN: Like, for real and l’m trying-it's bringing my blood pressure up. [Voices
overlap]

BRITNEY: [Cellphone ringtone in the background] [U;’l] if you would’vejust bought
the one, you would’ve been all right, but_[Voices overlap]

MCGOWAN: [Addresses third party in the background] Hello?

BRITNEY: [Addresses McGowan] You bought three more for him.

MCGOWAN: [Addresses third party in the background] Yeah, I"m tinna be pulling up in
like two minutes_[Voices overlap]

BRITNEY: [U!I]. [Voices overlap]

MCGOWAN: [Addresses third party in the background] I was talking to my homegirl.
[Pause] [Addresses Britney] What kind of car is this?

BRITNEY: Equinox.

MCGOWAN: [Addresses third party in the background] Equinox. [Pause] Yeah. it’s like

 

a little truck. lt’s pearl.

 

Casc #: 7?4045-180020

l’agc 3| ot`47

Recording: 01-05-18 lst Mecting with La"l`rai|c McG()WAN

Transcribed by: Y. Bcccrra
Rcvicwed by: F,. Pa|acios

 

Case 1:18-cr-OO201-.]TN ECF No. 73-1 filed 01/25/19 Page|D.509 Page 32 of 74

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: [Addresses McGowan] ltalian pearl.

MCGOWAN: [Addresses third party in the background] It’s ltalian pearl. So l’ll_you’ll
see me when l pull up.

BRITNEY: [Utl].

MCGOWAN: [Laughs] [Addresses third party in the background] All right, bye. [Pause]
All right, we just going up, you know_. where that little, you know on
Apple right here. in the fucking um. [Smacks lips] [Sighs] Curks [PH].
The little Quick Way right there. Like you turn on_[Voices overlap]

BRITNEY: No. [Voices overlap]

MCGOWAN: Um, fucking Getty. Like right there where Little Caesar"s is at-on Apple.
l mean, kaketon [Pl-l]_. my bad. You know the Little Caesar’s in
here-[Voices overlap]

BRITNEY: Getty [PH]? [Voices overlap]

MCGOWAN: On Laketon [PH]‘? At the stop light, it’s a comer store. That’s where he
pulling up at. [Pause] Girl. and then the good thing about it_so okay,
Bobby’s getting his tooth extracted, right. This nigga, he got some
fucking_he outta pain pills. Well, I had already seen where they was at,
but l was looking for some money so l put them bitches up. [Laughs] I put
them back up, cause I was looking like, whatever. He forgot he had them
up there. So uh, they never found the bitches. [Laughs] He’s so lucky.

BRITNEY: Yeah, cause that [Ur'l] dangerous-_[Voices overlap]

MCGOWAN: [Laughs] Bitch, we had them so high up on that, cause he be [Ui'l] shit.

 

[Voices overlap]

 

Case #: 7T4M5-180020

Page 32 of4'r'

Rccording: 01-05-18 lst Mceting with liaTrai|c McGOWAN

'l`rartscribed by: Y. Bcccrra
Reviewed by: L`. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.BlO Page 33 of 74

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Who [Ufl] I got an envelope in there with my insurance I gotta put that_l
just printed these off at work. l gotta put them in there. [Cellphone
vibrates in the background] [Voices overlap]

MCGOWAN: And we ain’t drove [Noise in the background] The only reason
why-what you need? [Ufl] You need this‘?

BRITNEY: My insurance. my proot`of insurance. No, it’s like an envelope. lt should
say Chevrolet on it. A little white one. lt"s not in there? [U!l] insurance
should be [Ufl]. [Cellphone vibrates in the background] You grab me that
folder.

MCGOWAN: [U;'I]. [Noise in the background]

BRITNEY: [Ur'l]. Oh, I’lljust leave it here; I"ll find the envelope later, but t`uck_.'man!
Girl! None of this would be happening right now.

MCGOWAN: Mm.

BRITNEY: You should`ve bought the thirty-eight for you and then the nine for him.
[Voices overlap]

MCGOWAN: And then been done.

BRITNEY: And. . .God! And instead you bought three more for his ass. Oh my God,
now it’s all_[Voices overlap]

MCGOWAN: l’m fucking pissed off. Yup. lt"s all coming back. Bite me in the ass. You

 

don’t even understand I’m irritated the fuck and pissed the fuck off. So
like him just talking to me_. [Chucklcs] anything isjust like ugh, leave me
alone_. cause I’m just like irritated as t`uck. l don"t want [U)'I] keep hearing

from the damn [Ufl]_[Voices overlap]

 

Casc #: 774045- l 30020

Pagc 33 01`47

Recording: 01-05-|8 lst Meeting with l.a'l`rai|c McG()W/\N

`l`ranscrihed by: Y. Bccerra
Revicwcd by: l'l. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.Bll Page 34 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRI'I`NEY: [Ur’l]. [Voices overlap]

MCGOWAN: [U;’l]-[Voices overlap]

BR]TNEY: Yeah_. l know. That’s the thing. That"s why l"m wondering_[Voices
overlap]

MCGOWAN: [Ur'l]. [Voices overlap]

BRITNEY: YoLl know? l mean_. I don`t know, because l’ve never dealt with no federal
agents but-[Voices overlap]

MCGOWAN: Me either but it’s so far right now_. though_[Voices overlap]

BRJTNEY: l understand that_-listen_[Voices overlap]

MCGOWAN: l ain’t too worried, though. [Voices overlap]

BRITNEY: l know, but l understand that it’s against the law, obviously_[Voices
overlap]

MCGOWAN: Right. [Voices overlap]

BR]TNEY: To purchase guns for other people. I get that. [Shui`fling noise in the
background] But you don’t think that would put the limelight of‘f oi` you to
just say, you know what~[Voices overlap]

MCGOWAN: Mm-mm. [Voices overlap]

BRITNEY: He persuaded me to_[Voices overlap]

MCGOWAN: I`m not even_no, [U!l], no. l said that shit is mm__ ooh, no_. no, no.

BRITNEY: No‘?

 

 

Case #: ?74045-18(}020

Pagc 34 01`47

Recording: 01-05-|8 lst Mceting with l,a`l`raile McGOWAN

Transcribcd by: Y, Beccrra
Reviewed b_v: li_ Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.512 Page 35 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: l_you know, I could never do that to our family. That’s some real life~
[Voices overlap]

BRITNEY: And l, and l didn’t think_[Voices overlap]

MCGOWAN: You know? Like, l"m having a baby by this nigga.

BRITNEY: l know.

MCGOWAN: I’mma be real fuel-ted up if l_and they gonna tell him l said that. They
don’t care about me. So once they get down to it and they talk to him, they
gonna be like. your girlfriend_[Voices overlap]

BRITNEY: You think they’re-[Voices overlap]

MCGOWAN: They perty. They went to the girls and told them. They didn’t even leave
me anonymous Like, you motherfucker_[Voices overlap]

BRITNEY: They, they don`t think that_they think_do you think they’re trying to get
to Bobby through you‘?

MCGOWAN: No, they are. They’re trying to get him for some drugs. They ain’t trying
to get him for no damn guns, girl, they just using that as a cover-up.
[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: And they fucking with me, harassing me but they can’t_[Voices overlap]

BRITNEY: That was their way in‘? [Voices overlap]

MCGOWAN: No, that was their way in. Why would they raid somebody’s house? They

 

ain`t raid your shit.

 

Case #: 774045»180020

Page 35 of 47

Recording: 01-05-18 lst Mecting with 1.a'I'raile McGOWAN

i`ranscribcd by: Y. Bcccrra
Reviewed by: l£. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.513 Page 36 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRYUNEY: No.

MCGOWAN: They ain’t raid my house.

BRITNEY: Hell no. l be like-[Voices overlap]

MCGOWAN: Theyjust came and picked up the guns and that should’ve been it. Once l
gave him the gun. Y’all raided his house cause y’all want to find what? A
gun? [Voices overlap]

BRITNEY: They didn"t find any bullets or anything at his house? [Voices overlap]

MCGOWAN: No, girl_. them_[Voices overlap]

BRITNEY: What_. they should_[Voices overlap]

MCGOWAN: That shit never was there. He knew better.

BRITNEY: The bullets were not there'?

MCGOWAN: Nah.

BRITNEY: Oh. [Voices overlap]

MCGOWAN: And we used a box of ammunition on fucking New Years.

BRITNEY: Right. you moved them from Bobby"s to your mom"s_[Voices overlap]

MCGOWAN: [Ufl] shit. [Voices overlap]

BRITNEY: A long time ago. [Voices overlap]

MCGOWAN: And all the ammunition that’S supposed to be there is there. [Voices

 

overlap]

 

Casc #: 774045-180020

Page 36 ot`4'r'

Rccording: 01-»05-|8 lst Meeting with Lal`railc McGOWAN

Transi:ribed by: Y. licccrra
Revicwed by: E. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.514 Page 37 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: You moved them when, when all this shit come to a head._ when the girls
got interviewed, that"s when you moved the guns?

MCGOWAN: No, bitch, l moved them yesterday.

BRITNEY: Yesterday!

MCGOWAN: Bitch, l moved them yesterday early in the fucking morning. When l had
to go to my interview with my mom.

BRITNEY: Oh my God.

MCGOWAN: They weren’t watching us_. though afterwards

BRITNEY: Anyway, you moved them, so_[Voices overlap]

MCGOWAN: So, l mean, if`_. either way._ girl, they could arrest me already if they thought
something like that. [Ufl]_[Voices overlap]

BRITNEY: Hell, yeah.

MCGOWAN: [Laughs] They, they ain’t playing so they won"t finna hold me up if they
seen me do that, bro. they would"ve came to my morn’s house, pulled up
quick. [Voices overlap]

BRITNEY: Well, they obviously didn’t see you do it. [Voices overlap]

MCGOWAN: And they know Bobby’s truck. You know what I’m saying? So it ain’t
like_[Voices overlap]

BRITNEY: ljust can’t believe his, his truck is registered under his baby’s momma’s
name where he_[Voices overlap]

MCGOWAN: No! Not his truck. l-lis truck is his. They can’t take it.

 

 

Casc #: ??4045- l 80020

Page 37 oi`4';'

Recording: 01-05-18 lst Mecting with l,aTrailc McG()W/\N

Transeribed by: Y. Becerra
Reviewed by: ii Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.515 Page 38 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Who’s_[Voices overlap]

MCGOWAN: The truck is his, is in his own insurance.' Just like his house is his. [Voices
overlap]

BRITNEY: Car is in his baby"s mother"s? [Voices overlap]

MCGOWAN: Girl no_. only car’s in his baby momma"s name is the Charger; that’s put
up. He ain’t drove that since the summertime. lt’s just parked. [Voices
overlap]

BRITNEY: Oh. That’s oh, okay_[Voices overlap]

MCGOWAN: They can’t do shit. Like, he took the insurance off of it, switch it to his,
you know what I’m saying?

BRITNEY: Right.

MCGOWAN: So that, legally they can’t do nothing, cause he made enough money to
buy a house. And when he signed the deed, all"s they found was the deed `
to his house in his name. lie know the land-he know the iandlord. She
only made him pay ten bands, even though she gave, he gave her more.

BRITNEY: Right. [Voices overlap]

MCGOWAN: Because that’s a friend. [Voices overlap]

BRITNEY: Did they ask like, how you guys pay your rent? Did they ask any of that?
Like, how you paying your rent? How_[Voices overlap]

MCGOWAN: No. They don’t_they"re not gonna ask me anything l don`t stay with
Bobby, remember. [Voices overlap]

BRITNEY: They didn"t_okay_. huh.

 

 

Casc #: 7'?4045-| 80020

Page 38 of4'?

Recording: 01-05-18 lst Mccting with LaTrai|e McGOWAN

Transcribed by: Y. Bccerra
Reviewed by: l",, Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.516 Page 39 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Yeah. They sd-anything they asking that. they asking Bobby. They
wouldn’t ask me that if l don`t live with him. [Voices overlap]

BRITNEYi Cause if they don"t think you live there.

MCGOWAN: Exactly. But they know_. they see_they already_oh_. we_you don’t stay
there. Your mom said_my mom said, "You a motherfucking liar. l didn`t
tell you all that shit."" [Voices overlap]

BRITNEY: That’s what she said?

MCGOWAN: Yeah, cause she didn’t.

BRITNEY: Maybe you shouldn"t be staying there [Ufl]. Maybe you
shouldn’t_[Voices overlap]

MCGOWAN: But they can’t tell me l can’t stay there either, but we ain’t staying there,
though_. we ain’t staying there now.

BRITNEY: [Sighs]

MCGOWAN: [Ufl]_[Voices overlap]

BRITNEY: [Ufl]?

MCGOWAN: Yeah, fuck, yeah. [Voices overlap]

BRITNEY: Okay. [Voices overlap]

MCGOWAN: No_. like, we staying at his brother’s house.

BRITNEY: Okay.

 

 

Case #: ??4045-180020

Pagc` 39 ol`4'i'

Recording: 01-05-]8 lst Meeting with l,a'l`railc MCGGWAN

Transcribcd h_v: Y_ Bcccrra
Rcvicwcd by: E. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.517 Page 40 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: lt ain’t no need for the attorney like_. we`re, when we go to the house
to_if l have to go to the house for anything-_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: l’m_we"re having a lawyer or attorney with us, cause what they’re gonna
try to do is bum-rush him again.

BRlTNEY: Uh-huh. [Voices overlap]

MCGOWAN: And pull up on him. They probably put some dope in the house to set him
up.

BRI'I`NEY: [Ufl] l don"t know_[Voices overlap]

MCGOWAN: Bitch, l don’t trust them at all. [Voices overlap]

BRITNEY: [Ut'l]. [Voices overlap]

MCGOWAN: Why would you kick somebody’s door down and tear_they stabbed holes
in through our wall’s_[Voices overlap]

BRITNEY: [Ufl] they thought something was in there.

MCGOWAN: Exactly. [Voices overlap]

BRITNEY: They had-[Voices overlap]

MCGOWAN: They weren’t looking for no gun. So my whole point was, bitch, you ain’t
looking for no gun. [Voices overlap]

BRITNEY: Well no, what they probably were looking for them other guns that you

 

purchased, thinking they were gonna be at the house. [Voices overlap]

 

Ca.st.‘ #: ';'74(}45-] 80020

Page 40 01`47

Recording: 01-05-|8 lst Mecting with LaTrailc McGOWAN

`l`ranscribcd by: Y. Becerra
Reviewed by: l'l_ Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.518 Page 41 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: No! They weren’t, they weren"t looking for those, they already picked up
my guns before they raided his house_[Voices overlap]

BRITNEY: Oh.

MCGOWAN: Exactly! [Voices overlap]

BRITNEY: Oh! Okay. [Voices overlap]

MCGOWAN: So they was starting to harass him for some other shit, bro.

BRITNEY: Okay.

MCGOWAN: You can see that shit. Why would you go kick in, if l gave you what l
gave you_. you thought is that my guns were there._ they ain’t. [Voices
overlap]

BRITNEY: Where were like, the boxes [Ur‘l]._ were they [U!l]? [Voices overlap]

MCGOWAN: The box of the stolen gun was at his house. But my uncle was like, they
can’t do_your gun was where it was supposed to be. lust cause the box
there-they seen you go to the store with him, so you can stop at his house
with the fucking gun_[Voices overlap]

BRITNEY: Right.

MCGOWAN: You, you had-you know what l"m saying They can`t say that, like, you
can really have your shit where you want to. You just_[Voices overlap]

BRITNEY: [Ur’l] have it on you?

MCGOWAN: Yeah! But-[Voices overlap]

BRITNEY: You like to have to have it separate [Voices overlap]

 

 

Case #: 7?4045-18()020

Page 41 ol`47

Rccording: 01-()5-18 lst Mecting with l,a`i`rai|e Mc(i()WAN

transcribed b_v: Y. Beccrra
Reviewed by: E, Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.519 Page 42 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: You know? That"s all l’mma say_. when l bought the gun, you know what
l’m saying, you see._ l was Christmas shopping with my friend. [Voices
overlap]

BRITNEY: [Ui’l] in the trunk. [Voices overlap]

MCGOWAN: Make a left.

BRITNEY: In the trunk [U)'l]_[Voices overlap]

MCGOWAN: [Ufl] right here. [Voices overlap]

BRITNEY: lt’s gotta be in the trunk and_[Voices overlap]

MCGOWAN: Yeah. and that`s why l need to write down before we separate. cause l
need to know that. cause they gonna ask me how l transported those guns_.
at least.

BRITNEY: Oh yeah_. they can’t_they gotta be, they can"t be in your purse_[Voices
overlap]

MCGOWAN: [Ufl]_that’s all l need to know! [Voices overlap]

BRlTNEY: Glovebox, they gotta be separate! [Voices overlap]

MCGOWAN: And l"m good. [Voices overlap]

BRITNEY: They gotta be in the trunk.

MCGOWAN: And I don`t even gotta answer that. [Voices overlap]

BRITNEY: [Ufl]. [Voices overlap]

MCGOWAN: My attorney can answer that. [Voices overlap]

 

 

Case #: 774045-180020

Page 42 ol`4'i"

Rct:ording: 01-05-18 lst Mceting with l,aTrailc McGOWAN

`I`ranscrihed by: Y. liccerra
Rcviewed by: li. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.520 Page 43 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: l"m done talking to them, for real. Cause you’re not like, they can’t raid
my house; that`s where l live. Remember, l stay at fourteen-fifty, so they
can’t raid my shit. cause they ain’t got no suspicion to raid my shit.

BRITNEY: No probable cause. [Voices overlap]

MCGOWAN: They_mhm. [Car turn signal in the background] So, right now the coast
is clear, cause they can’t find shit. Now they`rejust gonna keep digging
and investigating_. trying to find something else. And what they gonna try
to do. is get you to be like, "Well did he say anything? Or do you will~
do you think that she bought those_?" And all"s you gotta be like_. "‘No_.
like_"’ [Voices overlap]

BRITNEY: Either way._ whatever l say is. there"s, there"s no proof, anyway. [Voices
overlap]

MCGOWAN: Right, exactly. They don`t have proof, they just trying to get people_.
enough people to try to testify, you know‘?

BRITNEY: Yeah.

MCGOWAN: You know? This one right here [Ufl].

BRITNEY: [U/I] testify_[Voices overlap]

MCGOWAN: They trying to get enough_. a couple, enough motherfuckers to_. you know
what l "m saying‘.’ Teil them some bullshit. [Voices overlap]

BRITNEY: Yeah, but nobody knows that you bought those [Ufl] but me.

MCGOWAN: Exactly. [Voices overlap]

 

 

Case #: 774045-»] 80020

Pagc 43 of47

Rceording: 0|-05¢|8 lst Meeling with LaTrailc Mc(jOWAN

`l`ranscribcd by: Y. Bccerra
Rcviewed by: li. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.521 Page 44 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: That you bought those for_nobody knows that you bought them for
Bobby. [Voices overlap]

MCGOWAN: Exactly_. giri! [Voices overlap]

BRITNEY: They’re all just speculating.

MCGOWAN: Exact_there you gol [Voices overlap]

BRITNEY: l"m the only one that-[Voices overlap]

MCGOWAN: You can’t accuse somebody of some shit, that’sjust like me telling Bobby
he cheating, but l ain’t got no fucking proof.

BRITNEY: Right.

MCGOWAN: l can’t go, l can’t do that.

BRITNEY: [Ufl] they can go by what other people are saying. [Voices overlap]

MCGOWAN: He said Clarks. This ain`t Clarks-[Voices overlap]

BRITNEY: Yes_. it is.

MCGOWAN: Okay. Okay.

BRITNEY: They can go by what other people are saying, but [Car turn signal in the
background] only the three of us know that you bought, you know?

MCGOWAN: Exactly. And just leave that at that. Shit. [Voices overlap]

BRITNEY: Yeah. Yeah. Yeah.

MCGOWAN: That’s all I"m saying, if you should switch up your story, it"s gonna look

 

like l was lying_-[Voices overlap]

 

Case #: ?74045- l 80020

Page 44 of4'l'

Recording: 0l-05-18 lst Meeting with l.a'l`raile Mc(i()W/\N

'l`ranscribcd by: Y. Bect:rra
Reviewcd by: l-`.. l’a|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.522 Page 45 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: And that`s why l wanted to get-l needed to get_[Voices overlap]

MCGOWAN: Yeah. l know [Ur‘l]_[Voices overlap]

BRITNEY: With you so l knew what the fuck to_l mean_[Voices overlap]

MCGOWAN: All right, that`s him right there. [Voices overlap]

BRITNEY: Girl, ldon"t even wanna talk to these detectives [Voices overlap]

MCGOWAN: l know you don`t. [Voices overlap]

BRITNEY: They’re gonna ask me_[Voices overlap]

MCGOWAN: Girl, they make me nervous too. [Voices overlap]

BRITNEY: Do you think that she um_. bought [Ufl] for uh_. Bobby? [Voices overlap]

MCGOWAN: And just be like_. ""No_. my friend is, my friend, my friend is a pretty honest
girl."` [Voices overlap]

BRlTNEY: Look, in my mind I’m thinking [Ui'l]_[Voices overlap]

MCGOWAN: Like, "‘And she"s not_. she’s don’t be into all that shit, you know, she’s
pretty independent. has her own mind. She`s not gonna let somebody talk
her into buying something.” Oh, let me call him. [Voices overlap]

BRITNEY: Right. [U:’l]_~[Voices overlap]

MCGOWAN: And that’s all you gotta be like, you know, ljust, we went, we were

 

Christmas shopping, you know what I’m saying? Be like_. l got my you
know, [Ui'l] gun. I told her l`d_take her to the range and that`s about it.
Like we don`t. you know? She said she was sick and she"s been busy with

school_[Voices overlap]

 

 

Case #: 774045-180020

Page 45 of¢i'?

Recording: 01-05-]8 lst Mecting with LaTraile McG()W/\N

'l`ranscribcd by: Y. Hccerra
Revicwed by: l`£. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.523 Page 46 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: l_[Voices overlap]

MCGOWAN: So she ain’t even had the time.

BRITNEY: l mean, that`s the thing. We don"t hang out like that_[Voices overlap]

MCGOWAN: Exactly. [Voices overlap]

BRITNEY: We see each other out of the factory, but we_[Voices overlap]

MCGOWAN: And they know that shit. So_[Voices overlap]

BRITNEY: They do?

MCGOWAN: They_yeah.

BRITNEY: I mean. they act like we"re best friends, you know what l mean? [Voices
overlap]

MCGOWAN: They been watching me, us, so they, they can clearly see who, who I really
fuck with, you know what I’m saying? [Voices overlap]

BRITNEY: l mean, really, l mean, yeah. But only we hang [Ut'l] like that. But it ain’t
like-[Voices overlap]

MCGOWAN: lt’s like l said, ain’t no need to even go into that detail, cause they been
watching me. So. they know_they been watching us. [Voices overlap]

BRITNEY: [Shuffling in the background] [Ufl] l gotta run in the store_. so l"ll be right
back.

MCGOWAN: All right.

BRITNEY: Oh.

 

 

Case #: 774045-180020

Page 46 of 47

Recording: 0l-05-18 lst Mceting with La'l`railc Mc(}()WAN

'l`ranscribcd by: Y. Bcccrra
Reviewed by: l-j. l’a|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.524 Page 47 of 74

 

 

 

 

 

 

 

 

 

 

MCGOWAN: [Ufl] change.[Voices overlap]
BRITNEY: I’m like, fucking-come in the store with me.
MCGOWAN: All right.
BRITNEY: l.et"s hurry up, cause l gotta get fucking home. [Voices overlap]
MCGOWAN: [Addresses third party in the background] Hey, l’m here.
BRITNEY: [Addresses McGowan] l gotta get home, girl.
[End of recording]
ease #: 774045-|80020 Page 47 01‘47

Recording: 0|-05-|8 lst Meeting with l.aTrailc McGOW/\N

Transcribcd by: Y. Bet:crra
Reviewcd by: }-I, Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.525 Page 48 of 74

 

Case#: 774045-18-0020

Recording: 01 -05-18 an Meeting with LaTraile l\/chOWAN
Date: 01105)'2018

Time: 4:20 p.m.

Participants: WALSH, .lames

MCGOWAN. LaTraile
LNU [Last Narne Unknown]_. Britney

Transcribed by: Y. Becerra
Reviewed by: E. Palacios
Legend:
[] = Brackets are used to separate the transcriber`st'translator`s remarks

from the original words spoken.

[Ufl] = Unidentified, Unintelligible diction.

[PH] = Phonetic transcription.

[sic] =The preceding is written intentionally or is copied verbatim from its original.
even if it appears to be a mistake.

Case #: ?74045-|80020 Pagc l ol`Z')'
Recording: l}l-O$-IS fan Mccting with l.,a'l`raile McGOW/\N
'|`ranscribed by: Y. Becerra

Rcviewed by: li. Palacios

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.526 Page 49 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME TRANSCRIPTION

BRITNEY: [Shuffling in the background] [U:‘i]. Girl_[Voices overlap]

MCGOWAN: [Addresses third party in the background] Yeah, we been up here. Yeah.

BRITNEY: l left this motherfucking_l dropped a five in the store. You didn’t see
me? Huh‘?

MCGOWAN: [Addresses third party in the background] Where are you at?

BRITNEY: Uh. [Noise in the background] [Pause]

MCGOWAN: [Addresses third party in the background] Oh my God_. that was out there,
l wish l would`ve knew that. That was right by my house.

BRITNEY: Yeah, cause l gotta_[Voices overlap]

MCGOWAN: [Addresses Britney] He talking about I’m right by Checkers, well shit. l
wish he would’ve said that. [Laughs]

BRITN EY: Well, just stay there, l. l have to go_[Voices overlap]

MCGOWAN: [Addresses third party in the background] Stay there. Yeah, we gonna pull
up.

BRITNEY: To my_yeah. [Voices overlap]

MCGOWAN: [Addresses third party in the background] What"s your address? What
street? [Voices overlap]

BRITNEY l gotta go home. [Pause] [U!'I] Still thinks l’m with you. [Chuckles]

 

 

Casc #: 7?4045-180020

Page 2 ol`2?

Recording: 01-05-|8 an Mccting with l,a`l`railc McGOW/\N

1l`t'amit:ribed by: Y. Becerra
Revicwcd by: ]~j. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.527 Page 50 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: [Addresses third party in the background] Uh, the jakes [PH] is out,
though, l don’t know, probably just meet you at Checkers. Meet me at
Reese or something Yeah, thejakes [PH] is super out here, they keep
rolling past us. [Laughs] Like, l ain"t with that whole-_[Pause] [Noise in
the background]

BRITNEY'. Put your seatbelt on.

MCGOWAN: [Addresses third party in the background] Okay. that sounds cool enough
too. Right now. All right, bye. [Addresses Britney] Yeah_.just go to the gas
station [Uflj. [Noise in the background]

BRITNEY: [U/l].. [Voices overlap]

MCGOWAN: [Ui'l] damn, why you ain`t [Ufl], he said, oh yeah_.just um, [U:'l]. Um_.
Shakira said you supposed to be [U)'I]. l said, well damn, he should’ve
been called you, shit. l said l was on my way. [Voices overlap]

BRITNEY: Girl_[Voices overlap]

MCGOWAN: Damn, do extra shit. [Voices overlap]

BRITNEY: l think what I’m gonna do is l’m just not even gonna call Monday and just
let them try to call me and try to avoid them.

MCGOWAN: Don’t. Don’t do that.

BRITNEY: Why?

MCGOWAN: You trying to avoid them, bro. [Laughs]

BRITNEY: [Ui'l]_[Voices overlap]

 

 

Case #: 774045-|80(}20

Page 3 of27

Recording: 01-()5~18 2nd Mecting with l.a'l`rai|e Mc(iUWAN

l'ranscribcd by: \’. Becerra
Rcvicwed by: li. l’alai:ios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.528 Page 51 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: They gonna._ they gonna, they gonna~don’t do that, cause l thought the
same shit, bitch. No, they gonna come for your ass.

BRITNEY: \’eah, l don’t want them showing up_[Voices overlap]

MCGOWAN: And that`s what you [Ull]_last thing you want is them to be bothering
you. [Voices overlap]

BRITNEY: l don’t want them coming to my house, my work_[Voices overlap]

MCGOWAN: Period! [Voices overlap]

BRITNEY: I don`t even want to talk to no [Ufl]_[Voices overlap]

MCGOWAN: So that`s what l"m saying, go talk to them, because they won’t come to
your house if you go talk to them. [Voices overlap]

BRI'I`NEY: lf you go talk to them. Okay. [Voices overlap]

MCGOWAN: And l mean, l can_. l mean, it` you want me to, l`ll fucking come with you_.
sit in the car. What-the-fuck-ever_. they’re not gonna_listen, they’re not
gonna_it"sjust irritating because it’s, it’s, it’s gonna be fucked up
[Ui'l]_[Voices overlap]

BRITNEY: Traile, does your mom know that you bought those for Bobby?

MCGOWAN: No, cause l told her l didn`t buy them for Bobby.

BRITNEY: Oh, okay. [Voices overlap]

MCGOWAN: Nobody knows that l bought_l bought them for me. [Voices overlap]

BRITNEY: Okay. [Voices overlap]

 

 

Casc #; 774045-| 80020

l’age 4 of2?

Recording: 01-05-]8 an Meeting with La'l`raile McG()WAN

'l`ranseribed by: Y. Becerra
Revicwcd by: li. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.529 Page 52 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: That`s all we putting in their heads. [Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: My mom don’t even_l just told her when l got my guns, like` oh, she
knows you from fucking K and O_. so she’s like_. "'Oh_. that`s cool.” [Voices
overlap]

BRITNEY: She, she didn’t ask you or anything? [Voices overlap]

MCGOWAN: No. Because she knows like, ifl wanted-[Voices overlap]

BRITNEY: She knows. [Voices overlap]

MCGOWAN: To tell him no. Right. she probably know but she_[Voices overlap]

BRITNEY: She knows. [Voices overlap]

MCGOWAN: Not finna_she knows l ain’t fucking go let him go running off with, you
know? She-[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: Probably like, she got that under control. [Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: She-_so that kinda bugged her right now_[Voices overlap]

BRITNEY: [Ufl]. [Voices overlap]

MCGOWAN: That this is happening, cause she didn’t_if she-[Voices overlap]

BRITNE\’: She knows that it"s because you bought them for him.

 

 

CaSe #; ??4045-| 80020

Pagc 5 of 2?

Recording: 01-{)5-]8 an Meeting with LaTraile McGOW/\N

`l`ranscribcd by: Y. Becerra
Reviewed by: li. l’a|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.53O Page 53 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Yeahl Oh no, and that`s why they’re fucking with me.

BRITNEY: l know.

MCGOWAN: And she’s upset because she’s like, ""You know_. you just need to do_”
[Voices overlap]

BRITNEY: I wish you would’ve never bought that.

MCGOWAN: I’m like. l wish l never bought them either. You understand how upset l
am. [Voices overlap]

BRITNEY: Like, like_[Voices overlap]

MCGOWAN: This shit is like, l"ve been crying [PH] and snapping on him, like, ""Dude l
just fucking went to school. Like, if you ruin my life-"" l, l"ve been
going_[Voices overlap]

BRITNEY: Did lie-[Voices overlap]

MCGOWAN: ln, [Ull] like him, he"s probably, he`sjust been [Ufl], he"sjust,
[U!l]_[Voices overlap]

BRITNEY: l think he’s feeling bad because he had talked you into getting him other
ones too. Not just the_[Voices overlap]

MCGOWAN: He’s feeling bad because it’s-he’s feeling bad because they’re coming at
me now about my other guns.

BRITNEY: Right.

MCGOWAN: They not coming at me about no more about my gun being

 

stolen-[Voices overlap]

 

Case #: ?74045-l80020

l’age 6 of 27

Recording: 0|-05-|8 2nd Mccting with l.a'l`raile McG()W/\N

Transcribcd by: Y. Becerra
Rcvicwed by: l.i. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.531 Page 54 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: About the stolen gun. They not even worried about that. [Voices overlap]

MCGOWAN: They harassing me now about him. And it’s pissing me off, because l
can’t fucking_l"m not about to sit here and get_keep getting questions

BRITNEY: Yeah.

MCGOWAN: This gas station_. right here. l`rn not about to_[Voices overlap]

BRITNEY: Have you-[Sighs] [Voices overlap]

MCGOWAN: You know? So, I’m just pissed off. |"m really pissed the fuck ol`f. [Voices
overlap]

BRlTNEY: Yeah, and he knows you did it for him. That"s, l mean_[Voices overlap]

MCGOWAN: And that`s just killing him inside_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: Knowing that like._ damn, this shit about to bite_this shit and he’s like,
but honestly l_[Voices overlap]

BRITNEY: Oh. [Voices overlap]

MCGOWAN: Don’t believe like, nothing gonna happen to me as long as l keep, you
know, with my_cause like, l ain’t commit no crime. l ain’t did nothing
fucking, you know_. that l wasn"t supposed to do. Only thing that l did that
l wasn’t supposed to do_. that they, you know, trying to get me for, is
buying the guns for him. But realistically, they_he"s never took them and
said, “Oh, you can’t have them."' They"re like_. it"s never been a thing like
that. ljust stayed with him.

BRITNEY: ls the only thing you did wrong but they can’t_[Voices overlap]

 

 

Casc #: 7?4045-l 80020

Page 7 of 27

Recording: 0|-[)5-18 2ntl Mecting with LaTraile Mt:(`iOWAN

"I'ranscribcd by: Y. Becerra
Reviewed by: E. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.532 Page 55 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: You know what l’m saying? But l lived with him_. so that’s why l-they
were there. Like if I was to move_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: Bobby would give me those guns and they would come with me where I
go.

BRITNEY: Right.

MCGOWAN: And that’s just some real shit. He never planned on doing_he got other
guns_[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: To do other fucking shit with if he wanted to. [Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: That wasn’t the whole_. that wasn"t the point. [Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: Niggas got gun happy, that’s what he, you know what l’m saying? And
then like_-[Voices overlap]

BRITNEY: Mhm. [Voices overlap]

MCGOWAN: Anybody that can legally buy guns.

BRITNEY: They didn’t ask you how you got the money to buy these guns or

 

anything?

 

 

Case #: 774045-| 80020

Page 8 of27

Recording: 01-(}5-!8 2nd Mecting with l.a'l`railc MCGOWAN

Transeribcd by: Y, Becerra
Rcviewcd by: l'l. l’alacios

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.533 Page 56 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: No, because they just_. l mean like_. they not finna to. The money, my
money was saved up and we got them guns on sale.

BRITNEY: Yeah.

MCGOWAN: And them guns only, all together_[Voices overlap]

BRITNEY: They never seen Bobby give you that money?

MCGOWAN: Nope. [Pause] They got the tapes. That’s why they like_. well, you’re not
telling us the truth. l mean, like_. last time he gave-[Voices overlap]

BRITNEY: lf he gave you the money in the store_. how did they not see that?

MCGOWAN: l mean. ldon"t know. Because they didn"t give_. he didn’t give me the
money like right there at the, what‘s its name? When l was bending
down_[Voices overlap]

BRITNEY: Where was it at? l thought it was at the gun-it wasn’t in the gun area?

MCGOWAN: No, when he gave me the money, l believe if it, if it was at the gun
area-[Voices overlap]

BRITNEY: lt was, l thought. [Voices overlap]

MCGOWAN: Yeah. Well_. when he gave me the money._ l was bending down picking up
my lip-gloss and he had already dropped the money in my purse. [Voices
overlap]

BRITNEY: Oh. Oh. [Voices overlap]

MCGOWAN: So like, realistically-[Voices overlap]

BRITNEY: So_[Voices overlap]

 

 

Casc #: 7?4-045-] 80020

l’age 9 ot"2'l

Recording: {ll-l)$-l$ 2nd Meeting with LaTraile McGOWAN

Transcribcd by: Y_ Becerra
Reviewed by: l€. l’alacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.534 Page 57 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: They, they would’ve told me if they seen him give me that money.
[Chuckles] They wouldn`t even hold me up, they would’ve been like_
[Voices overlap]

BRITNEY: Oh, they wou|d’ve got you right there and then.

MCGOWAN: They_cause they got prootl

BRlTNEY: I think. l don’t know._ maybe they werejust building a case. l don`t
know»_[Voices overlap]

MCGOWAN: Right.

BRITNEY: That’s the thing, l don’t know. [Voices overlap]

MCGOWAN: And-but l know that they ain’t questioning me about no motherfucking
guns. [Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: They trying to get him about something else.

BRITNEY: They"re trying to get to Bobby? [Voices overlap]

MCGOWAN: Cause if they would` if they would_yeah, because_. come on now, if
you-[Voices overlap]

BRITNEY: So you_[Voices overlap]

 

 

Case #: 774045-] 800le

Page 10 ot`2'r'

Recording: 01-(}5-18 2nd Mceting with l.u`l`raile McGOWAN

Transcribed by: Y, Becerra
Rcviewcd by: F.. l’alacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.535 Page 58 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Did see the motherfucking_see him give me the money, why you didn’t
under uh, put me under arrest_. right there? That’s illegal. You know what
I’m saying? l had to pay for them bitches. And l told them, l paid for it.
Why, what the fuck, if l had five hundred dollars saved up in my safe, why
did you think that l was a broke bitch‘."' l wasn`t. [Laughs] I"m
like-[Voices overlap]

BRITNEY: Right. [Voices overlap]

MCGOWAN: lt’s Christmas time_. l can buy what the fuck l wanna buy. Shit_.
motherfuckers gave me money. All"s that, just say it was my pare_you
know what I’m saying? l had got Christmas money. Early Christmas
money, l bought what I wanted to buy with it. [Voices overlap]

BRITNEY: Right.

MCGOWAN: What the fuck.

BRITNEY: It"s irrelevant however you got the, you know_[Voices overlap]

MCGOWAN: Exactly. [Voices overlap]

BRITNEY: How you got the money. [Voices overlap]

MCGOWAN: That’s going into a whole another story, but that’s what they want me to
do.

BRITNE\’: Right.

MCGOWAN: They want me to keep talking and shit. l ain’t got time to keep talking to
them niggas. [Ufl]. l need to get a shower.

BRlTNEY: Yeah_. l need [Ull]. [Voices overlap]

 

 

Case #: 774045-| 800le

Page l | of27

Recording: 0|-05-18 2ntl Meeting with l.a`l`raile McGOWAN

'I`ranscribed by: Y. Becerra
Rcviewed by: E. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.536 Page 59 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: [Ui'l] sweating and shit. [Noise in the background]

BRITNEY: Fuck! Girli what the fuck!

MCGOWAN: Yup. [Ufl] you can park over there [Ufl] in front of the store. [Voices
overlap]

BRITNEY: All this, all this mess. l know Bobby"s so mad.

MCGOWAN: l-le is. lie ain’t even_he ain’t making a move, bitch.

BRITNEY: No_. and he shouldn"t.

MCGOWAN: And now l told him, don’t fuck_you ain’t touching shit. Let me find the
fuck out. [Noise in the background]

BRITNEY: Ijust_girl, l"m telling you_. they gonna_

MCGOWAN: [Ufl].

BRITNEY: Manl Traile.

MCGOWAN: Yeah. [Noise in the background] [U!l] pissed off. [Voices overlap]

BRITNEY: Y°'all went gun happy and shit.

MCGOWAN: He went fucking gun happy.

BRITNEY: Yeah. The one would"ve been suitable.

MCGOWAN: l told him, he_[Voices overlap]

BRITNEY: One for you._ one for you and one for him.

MCGOWAN: l told him.

 

 

Ca$e #; 7'?4{}45-| 80020

 

Page lZ 01`27

Recording: 01~05-18 2nd Meeting with La'l`raile McGOWAN

`l`ranscribcd by: Y. Becerra
Revicwed by: li. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.537 Page 60 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: You gotta go_[Voices overlap]

MCGOWAN: His and hers. He’s just pissed that_you know what happened was, he was
pissed they stole our guns and he wasjust like fuck them hoes and just,
that’s what it was. [Voices overlap]

BRITNEY: Yeah.

MCGOWAN: Not thinking intentionally whatt you know?

BRjTNEY: But he knew you had to report that motherfucker stolen.

MCGOWAN: Yeah. [Addresses third party in the background] Where you at?

BRITNEY: So_ugh, girl. [Pause]

MCGOWAN: [Addresses third party in the background] Um, a pearl Equinox. [Pause]

BRITNEY: What is really going on right now?

MCGOWAN: [Addresses Britney] Yeah. that`s what I’m saying. [Addresses third party
in the background] Uh_. yeah we rushing so_[Laughs]

BRITNEY: Yeah, cause l really got to go. [Voices overlap]

MCGOWAN: [Addresses third party in the background] We"ve been sitting for like
twenty-[Voices overlap]

BRITNEY: l really got to go.

MCGOWAN: [Addresses Britney] Oh_. he at the light.

BRITNEY: l got to go um, l ain’t been home_. girl, so hurry it up.

 

 

Case #: '?74045-180(}20

Pagc |3 of 27

Recording: 01-05-|8 an Meeting with LaTrailc McGOW/\N

'l`ranscribed by: Y. Becerra
Rcviewed by: F.. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.538 Page 61 of 74

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Okay. All right. [Addresses third party in the background] Oh yeah, we in
the pearl Equinox. We more towards Flamingos. [Voices overlap]

BRITNEY: White_. it’s white. [Voices overlap]

MCGOWAN: [Addresses third party in the background] Oh, it’s white, but it’s a black
truck next to us, just pull up. [Paper shuffling in the background] [Ur'l].
[Pause] You_oh my God! You talking about [Ufl] so good. I’m [U!I].
[Laughs] Bye_. man. [Laughs] [Addresses Britney] This nigga"s stupid,
talking about why you sounding so sexy. Bitch, is you iinna give me a
discount?

BRITNEY: Oh my God, Traile. I’ve got a headache thinking about all this shit, man.

MCGOWAN: Britney. l ain`t even been able to eat, so please don’t, bitch. [Voices
overlap]

BRITNEY: l"m sorry, but-[Voices overlap]

MCGOWAN: Uh, listen_. my blood pressure is_and then my_[Voices overlap]

BRITNEY: l’m talking to federal fucking agents, bitch, [Voices overlap]

MCGOWAN: And then when l said my back is hurting so bad. My back, like up here. l,
l, l need my back fucking cracked, but l can’t crack that bitch and l’mjust
pissed the fuck off. l got a headache l can’t get rid of. it"s probably
because my blood pressure is high. [Voices overlap]

BRITNEY: l just need to make sure, like, l"m saying what you saying. You know

 

what l mean‘? [Voices overlap]

 

Case #: ??4045- l 8002(}

Page l4 of 27

Recording: 01-05-[8 2nd Mceting with l.a`l`raile McGOWAN

'l`ranscribed by: ‘(. Becerra
Revicwed by: l-I. Palacios

 

Case 1:18-cr-OO20l-.]TN ECF No. 73-1 filed 01/25/19 PagelD.539 Page 62 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Oh, yeah. Well, anything they fucking-and then what’s so fucked up,
they might motherfucking question you about anything else. lf they
question you any-motherfucking-thing else_. be like, "'l don’t have anything
to do with that and l do not know." Because that’s all you have to fucking
say.

BRITNEY: All right. [Voices overlap]

MCGOWAN: They can’t make you_. you know what l"m saying?

BRITNEY: Yeah, but they gonna think that l know because l was with ya.

MCGOWAN: Well, yeah but youjust went with me to get-[Voices overlap]

BRITNEY: They"re gonna ask me-[Voices overlap]

MCGOWAN: That gun that got stolen. And_[Voices overlap]

BRITNEY: Well_. that’s just it. l mean. l told you about the sale they had on that
Taurus, which they did-[Voices overlap]

MCGOWAN: Right. Well_. they know about that too_[Voices overlap]

BRI'I'NEY: lt was over by that time. [Voices overlap]

MCGOWAN: [Ui'l] fucking talking and shit to me. [Chuckles] They don’t got none of
that shit. [Voices overlap]

BRITNEY: No, l wasjust with you. l was pointing out some cute_[Voices overlap]

MCGOWAN: [U!l] old ass [Ufl]_yeah, they seen you both [Ufl]-[Voices overlap]

BRITNEY: Some cute guns. [Voices overlap]

 

 

 

Casc #: 774045-| 8002{}

Pagc 15 o|"Z?

Recording: 0|-05-[8 2nd Meeting with La'l`rai|c Mc(j()WAN

'l`ranscribed by: Y. Becerra
Rcvicwed by: E, Palacios

 

Case 1:18-cr-OO20l-.]TN ECF No. 73-1 filed 01/25/19 PagelD.54O Page 63 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Exactly. You can do that, because that Detective Baker, know you was
supposed to go to gun range with me. So he don’t look at you like no
suspect_. but since you was at the store, you couldn’t_you know what l’m
saying?

BRITNEY: Yeah. Oh. l mean, l gotta [Ur’l] ljust, l ain’t trying to like, get tied up in
this_[Voices overlap]

MCGOWAN: No. [Voices overlap]

BRITNEY: Mess with no Feds_[Voices overlap]

MCGOWAN: Don’t get tied up in it_. period, cause l ain’t trying to_[Voices overlap]

BRITNEY: l mean_. l, l got a career and a life too_. you know what I mean-_[Voices
overlap]

MCGOWAN: Bitch, I’m pissed. [Voices overlap]

BRITNEY: l know! l know. [Voices overlap]

MCGOWAN: I’m pissed. Like. bitch, ain’t nobody just go to school, like, ljust got ajob,
bro.

BRITNEY: l know.

MCGOWAN: Like_[Voices overlap]

BRITNEY: I know. [Voices overlap]

MCGOWAN: You know they’re-l gotta just pay for a background check and l’m
scared that shit"s gonna pop up.

BRITNEY: lt ain’t gonna.

 

 

Casc #: 774045-1 80020

Page 16 ol`2'?

Recording: 01-05-[8 2nd Meeting with lia'l`rai|c MCGOWAN

transcribed by: Y. Becerra
Rcvit:wed by: l-l. l’alacios

 

Case 1:18-cr-OO20l-.]TN ECF No. 73-1 filed 01/25/19 PagelD.541 Page 64 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: My mom said to just calm down. She"s like, "`lt’s not gonna happen." I’m
like, ugh! [C ar door closes in the background] [Long pause from 00:09:28
to 00:11:1 l] Girl_. l can’t stand niggas. Motherfuckers always trying to talk
to you. [Voices overlap]

BRITNEY: Oh, man.

MCGOWAN: And look it, he looking at you too and shit. She"sjust like, leave me alone.

BRITNEY: l know, l need to get my ass home.

MCGOWAN: Right, bitch, it’s [Ufl]. [Voices overlap]

BRITNEY: Probably wondering what the fuck are you doing?

MCGOWAN: Right.

BRITNEY: Oh my God.

MCGOWAN: [Sings] ""Why you always lying~” [Laughs]

BRITNEY: No, ljust can’t tell_l. pff`_[Voices overlap]

MCGOWAN: No, that’S_[Voices overlap]

BRITNEY: Like, I’m not telling him anything what’s going on. [Voices overlap]

MCGOWAN: l didn’t even want to tell my mom. But l had to because_[Voices
overlap]

BR[TNEY: [Ufl]. [Voices overlap]

MCGOWAN: I had to tell her, like_. the guns was_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

 

 

Casc #: ?74045- l 80020

l’age l'! 01`27

Recording: 0|-05-|8 2nd Meeling with l.a`l`raile McG()WAN

`l`ranscribcd by: Y. Becerra
Reviewcd by: l€. l’alacios

 

Case 1:18-cr-OO20l-.]TN ECF No. 73-1 filed 01/25/19 PagelD.542 Page 65 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: You know? What else was l supposed to do?

BRITNEY: Right. l don’t even wanna tell him what’s going on or anything. l don’t
want him worrying and like, that’s why I`m saying l don’t want no Feds
corning up to my fucking house and_[Voices overlap]

MCGOWAN: And then I’m upset because like, Bobby had changed and like, he just
cutoff from everything Everything. l shut that shit down. l called him as
soon as I left the detart_the detective department_. like, "Change your
number.°"`

BRITNEY: Right.

MCGOWAN: l-le started sweat_this nigga was in his robe. lie said, "`As soon as you
said that, man, my heart dropped. l started sweating bullets."’ [Voices
overlap]

BRITNEY: Who me? Or he?

MCGOWAN: No, Bobby. lie says, "`l gotta fucking [Ufl].” You know the whole time
this nigga, he did have the guns at the house?

BRITNEY: l-le did?

MCGOWAN: They didn’t find them.

BRITNEY: Whatl

MCGOWAN: He hid them, bitch. He couldn’t go out the house, they was watching him.

BRITNEY: Where were they at?

MCGOWAN: He put them deep in the snow in the side of the house. [Chuckles]

 

 

Case #: ?74045-180020

Page 18 ol"2'r'

Recording: 01-05-|8 End Mecting with l.aTrailc McG()WAN

'|`ranscribcd by: Y. Becerra
Revicwed by: t£. l’alacios

 

Case 1:18-cr-OO20l-.]TN ECF No. 73-1 filed 01/25/19 PagelD.543 Page 66 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: Shut up!

MCGOWAN: ln the, in the little part where you can`t_you know like once you get to
the comer on the side of peop|e"s houses_[Voices overlap]

BRITNEY: ln the back? [Voices overlap]

MCGOWAN: Where the gate"s at, is stuff is real close_[Voices overlap]

BRITNEY: [U!I] there. Yeahl [Voices overlap]

MCGOWAN: Yeahl [Voices overlap]

BRITNEY: Oh! [Voices overlap]

MCGOWAN: We got that_-[Voices overlap]

BRITNEY: flow did he know that they were coming? To put them there.

MCGOWAN: l called him and was like_. change your number, you know what l"m
saying?

BRITNEY: Oh. [Voices overlap]

MCGOWAN: Like, l wasn"t finna say shit else. They um, he heared [sic] them talking on
their_following me to my motherfucking momma’s house.

BRITNEY: Mm. [Voices overlap]

MCGOWAN: They corning in her house, why wouldn`t they come to his? [Voices
ovedap]

BRITNEY: So they went to your mom`s house first and then to Bobby’s? [Voices

 

overlap]

 

Case #: 7?4045-| 80020

Page 19 of2'.7

Recording: 0]-05-18 2nd Meeting with l.a'l`raiic McGOW/\N

Transcribed by: Y. Becerra
Reviewed by: 1-1. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.544 Page 67 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Right. And I’m in~and thank God that they needed to talk my uncle for a
second. cause that gave me time to call him and tell him like_. “Change
your fucking number. Don`t go no-motherfucking-where_. cause they
watching you."’ He called me_once we got to my mom’s, he started
calling me back [Ufl]. He"s like, "`Babe. l went outside to let the dog out.”
He’s like, “`You`re fucking right."’ So that’s when he already knew l
wasn`t playing no fucking more. I’m like, Iook_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: l let you know what you needed to know_. and shit [Ufl]~[\foices overlap]

BRITNEY: So where did_he got them out from the snow_. I’m assuming.

MCGOWAN: No, he ain’t went to the house and touch shit! We got people going_that
did that shit.

BRITNEY: Oh. I see. [Voices overlap]

MCGOWAN: Once they raided our house, his kids came and cleaned that shit up.

BRITNEY: Right.

MCGOWAN: And the motherfucking-his homeboy that fixeses [sic], fixes his
car_[Voices overlap]

BRITNEY: The one l dropped him off [Ufl]? [Voices Overlap]

MCGOWAN: The white boy_[Voices overlap]

BRITNEY: The one l dropped him off at, over here on Evanston [PH]?

MCGOWAN: No_[Voices overlap]

 

 

Casc #: 774045-]8002{}

Page 20 01`2?

Recording: 01-05-[8 2nd Meeting with l.a'l'raile McGOWAN

Transcribed by: Y. Becerra
Reviewcd by: li, Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.545 Page 68 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRITNEY: [Ufl] Evanston [PH]? [Voices overlap]

MCGOWAN: [U/l] down the street The white boy_. so they ain’t looking at shit. You
know what l’m saying? [Voices overlap]

BRITNEY: l don’t know who that is.

MCGOWAN: He fix cars, anything that go wrong in our broken-down house-[Voices
overlap]

BRITNEY: Brad? [Voices overlap]

MCGOWAN: He’s his best friend. Yeah_[Voices overlap]

BRlTNEY: Oh. [Voices overlap]

MCGOWAN: His best friend, Brad. Girl_. he came and did, dug that shit up and got, had
a fucking coat with that bitch up and moved-[Voices overlap]

BRITNEY: [Ufl]. [Voices overlap]

MCGOWAN: Walked out. Bobby got three fucking guns Sold somewhere Now them
bitches is gone.

BRITNEY: Oh, he sold them?

MCGOWAN: To somebody that got the same thing_. so. he can say that’s why he had the
rifle bullets [Pause]

BRITNEY: Uh. [Voices overlap]

MCGOWAN: lfthey ask.

BRITNEY: Yeah. By who? Bobby had them? ls that what they_[Voices overlap]

 

 

Case #: ?74045- l 80020

Page 21 01`27

Recording: 0[-05-18 2nd Meeting with l.a`l`raile McGOWAN

`l`ranscribcd by: Y. Becerra
Rcviewed by: li. l’a|acio$

 

Cas`e 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.546 Page 69 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: That’s his gun. l don’t know shit about that. ljust know he_[Voices
overlap]

BRITNEY: No, that_[Voices overlap]

MCGOWAN: Bought it from my friend_. like_. before they went to the Army.

BRlTNEY: No, l’m saying the bullets. though.

MCGOWAN: Yeah, he don`t got them either.

BRITNEY: No._ did. did they find them at the house?

MCGOWAN: No, they ain’t find shit at the house_[Voices overlap]

BRITNEY: Oh. [Voices overlap]

MCGOWAN: Nothing at the house, but his deed to his house. [Laughs]

BRITNEY: [Musical tone in the background] All right.

MCGOWAN: [Addresses third party in the background] l"m pulling up. [Pause] No, I’m
pulling up, we wasjust talking and she had to go get some gas and some
change. [Laughs]

BRITNEY: Where my motherfucking lemonade? [Voices overlap]

 

 

Casc #: 7?4045-180020

Pagc 22 of 27

Recording: 01 -05-18 2nd Mccting with La`l`rai|e MCG()WAN

T ranscri bed by: Y. Becerra
Rcviewed by: li. Pa|at:ios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.547 Page 70 of 74

 

MCGOWAN:

[Addresses third party in the background] Because l know Bobby
iinna_no. And l know Bobby finna be calling me. l mean, ljust, you
know‘? I’m, I’m trying, [Noise in the background] l’m just trying to see_l
don"t know. Take [Ufl] to the mall and then try to let him know 1 ain’t
drop the clothes off, cause uh, [Laughs] l ain’t finna do that right now. But
l know he_[Pause] no, I`m not about to do that. He okay with not having
no clothes right now but_. he gave me money. you know, a little money to

do something But l ain`t_[Voices overlap]

 

BRITNEY:

Hang up [Ufl]! [Voices overlap]

 

MCGOWAN:

[Addresses third party in the background] Gonna stay gone too long

because 1 already know, he probably like, you know?

 

BRITNEY:

Stressing out. [Voices overlap]

 

MCGOWAN:

[Addresses third party in the back ground] Stressed. He’s just stressed out.
He"s just stressed out and just fucking pissed off. He didn’t_then he like,
[Smacks lips] he ain`t got no, you know, he [Ufl] his phone is just done,

so_. hejust got a new number, everything_-[Voices overlap]

 

BRITNEY:

l know but he_. he-[Voices overlap]

 

MCGOWAN:

[Addresses third party in the background] [Ui‘l]. [Laughs] So he’s sick. He
like_. what do you_. what do you doing? 1 thought, he’s like, the kids here.
And lim like, that’s cool_. I don`t mind them [Ufl], but I ain’t even got in
the shower yet. So l"m looking like1 I don’t want to tell him that. lie

probably wondering like, what the hell is she doing‘?

 

 

BRITNEY:

 

Mhm.

 

Casc #: 774045~18002{)

Page 23 of27

Recording: 01-05-18 2nd Meeting with l.a'|`railc McGOW/\N

Transeribed by: Y, Becerra
Reviewed by: E. l’alacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.548 Page 71 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: [Addresses third party in the background] He’s just on edge and I’m on
edge so he’sjust in_you know? l ain`t trying to_[Pause]

BRITNEY: A lot of shit going on.

MCGOWAN: [Addresses third party in the background] All right. bye. [Addresses
Britney] He`s just upset.

BRlTNEY: Oh. [Voices overlap]

MCGOWAN: Like, he"s sitting-we sitting here bumming it up at somebody else house,
I feel like_[Voices overlap]

BRITNEY: You’re at his brothers_. in the house?

MCGOWAN: And_yeah. [Voices overlap]

BRITNEY: Where is he staying at? [Voices overlap]

MCGOWAN: And they_-and it"S a nice house.

BRITNEY: Where"s he stay at in the Heights? By_?[Voices overlap]

MCGOWAN: Um_. Eighth and Amsterdam. You can come by later_. if you want. [Voices
overlap]

BRITNEY: Eighth and Amsterdam? Yeah_. so that’s what I"m saying, l’m gonna come
through. Eighth_[Voices overlap]

MCGOWAN: Well, when you get done, go to the house and stuff and l’ll chill with you,
with mom for a second and then when you come back_[Voices overlap]

BRITNEY': My [Pl-l] house?

 

 

C asc iii 774{}45-180020

Page 24 ol`27

Recording: 0|~05-18 2nd Meeting with l.a'l`raile Mc(iOWAN

`l`ranscribcd by: Y_ Becerra
Revicwed by: li. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.549 Page 72 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Yeah and then you come back and we can, you know_. just drop me and
my [U!l] back off over there once_[Voices overlap]

BRITNEY: All right. [Voices overlap]

MCGOWAN: We’re ready to go.

BRITNEY: Eighth and Amsterdam? Or I`m gonna come get you first?

MCGOWAN: Okay, yeah. Come get me first. [Voices overlap]

BRITNEY: Oh yeah. Right, l’m gonna call you_[Voices overlap]

MCGOWAN: That way l canjust call Bobby and let him know like, you need to talk to
Britney; l"m just having her drop me and mom off.

BRITNEY: All right, l’ll call you in a minute. l gotta figure out what`s going on at
home.

MCGOWAN: Yeah.

BRITNEY: l need to get home, yeah. [Voices overlap]

MCGOWAN: Do that, and l’ll go shower_[Voices overlap]

BRITNEY: All right. shoot me a text or give me a call. [Voices overlap]

MCGOWAN: [Ufl]. [Voices overlap]

BRITNEY: All right. l will.

MCGOWAN: I"l| be here. [Voices overlap]

BRITNEY: Girll Be safe. Think_[Voices overlap]

 

 

C asc #: 774{)45-18_(}020

Page 25 of`21l

Recording: 01-05-[8 2nd Mceting with I.a'[‘railc McGOWAN

'l`ranscribed by: Y. Becerra
Rcvicwed by: E. Palacios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.550 Page 73 of 74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: l am.

BRITNEY: Be smart_. man! [Voices overlap]

MCGOWAN: [U)’l] 1 mean_. l know. They got my shit now, l ain’t got nothing else to
hide from them, so_[Voices overlap]

BRITNEY: Be smart. [Voices overlap]

MCGOWAN: [Ut'l] be here and like, we ain`t going back to the house until we get a
motherfucking anomey to walk with us. l ain’t_[Voices overlap]

BRITNEY: Yeah. [Voices overlap]

MCGOWAN: Even touching my shit. Bitch, I`m washing my ass here_[Voices overlap]

BRITNEY: Wash_-[Voices overlap]

MCGOWAN: I’m finna find-he got enough money on him right now where he’|l buy
me a whole new wardrobe.

BRITNEY: All right. [Voices overlap]

MCGOWAN: [Ufl] if you need some new clothes, you have your friend take you to the
store. But he’ll probably ended up_. knowing Bobby, if he, probably have
us_. give us some gas money to go buy him something cause I didn’t-I’m
not going back the house.

BRITNEY: Right.

MCGOWAN: l-le want me to do that, but l finna do that shit. [Laughs]

BRITNEY: Right.

 

 

Casc #: 774(145- l 80020

Pagt: 26 oI`27

Recording: 0l-05-18 2nd Mecting with La`l`rai|e Mc(}OWAN

'I`ranseribt:d by: Y. Becerra
Reviewcd by: li. Pa|acios

 

Case 1:18-cr-00201-.]TN ECF No. 73-1 filed 01/25/19 PagelD.551 Page 74 of 74

 

 

 

 

 

 

 

 

 

 

 

MCGOWAN: Cause I know, l’m gonna wear some old ass clothes l can’t fit from here.
BRITNEY: Ah!

MCGOWAN: l am! [Voices overlap]

BRITNEY: Sweatpantsl [Voices overlap]

MCGOWAN: l’m telling you, l got no panties. l ain’t got time. [Voices overlap]
BRITNEY: Ah!

MCGOWAN: [Laughs] But all right. call me.

BRITNEY: All right.

MCGOWAN: Bye. [Beep] [Long pause from 00:16:58 to 00:19:04]

BRITNEY: All right, [U/'I] shut it off [U!I].

WALSH: This is Agent Wa|sh. The time is approximately five-eighteen p.m. l’ll

stop the recording at this time.

 

 

 

[End of recording]

 

Casc #: 774045-180020

Page 27 oi`27

Recording: 01-05-!8 2nd Mceting with l.aTraile McG()W/\N

transcribed by: Y. Becerra
Reviewed by: l'I. Palacios

 

